OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response……20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07986 The Alger Institutional Funds (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: April 30, 2016 ITEM 1. REPORT(S) TO STOCKHOLDERS. Table of Contents The Alger Institutional Funds Shareholders’ Letter 1 Fund Highlights 11 Portfolio Summary 15 Schedules of Investments 16 Statements of Assets and Liabilities 37 Statements of Operations 41 Statements of Changes in Net Assets 43 Financial Highlights 47 Notes to Financial Statements 57 Additional Information 79 Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, we’ll send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter April 30, 2016 Dear Shareholders, Investor Stampede Creates Risks and Opportunities Gary Larson’s quirky cartoon series “The Far Side” draws chuckles by having animals exhibit human-like behavior. In one popular cartoon, a massive bison stampede extends to the horizon. One insightful bison quips to a neighboring beast “As if we all knew where we’re going.” The six-month reporting period ended April 30 was notable as a period filled with economic uncertainty, diverging global monetary policies, and significant pressure on interest rates. As with the cartoon, where this takes us as investors is unclear, yet in such periods of deep uncertainty we are reminded that the best decisions are those that are the most thoughtful and not based upon emotion. Many investors, in an unquenchable thirst for income (and a misguided flight to “safety”) have rushed to bond-like equities, that is, equities that pay steady dividends. The end result was striking. While the S&P 500 index gained 0.43%, the Telecomm, Utilities, and Consumer Staples sectors climbed 14.68%, 12.90%, and 6.02%, respectively. These sectors have some of the poorest long-term growth prospects in the current economic environment. On the other hand, higher growth sectors like Information Technology, Health Care, and Consumer Discretionary each sustained losses. We have learned in our 52 years of investing that there is no free lunch. Success in investing is not achieved by considering one factor, such as dividend yield, but instead by understanding companies, their management, their industries, and their competitors. It is with this more complete view that high-quality companies with strong growth potential can be identified. Such companies, we maintain, can potentially provide investors with wealth creation from capital appreciation and with protection from the erosion of inflation upon their savings. Stampedes, of course, can have dire consequences. The recent investor stampede, we believe, is dangerous, as investors have increased their exposure to the risk of higher interest rates and, at the same time, the relatively high valuations of stocks with generally poor growth prospects. We think the opportunities, long term, lie in the opposite direction. In particular, these investors may miss the attractive investment opportunities that can be found within the most vibrant industries in the U.S. and the world. America is seen as a leader in innovation in the Health Care and IT sectors, and has the richest and most diverse consumer market in the world. We believe it is within these sectors that superior companies and investments for long-term growth and capital appreciation can be found. Investing in overseas markets is more challenging with different dynamics at play. The widely followed MSCI ACWI ex USA and MSCI Emerging Markets indices declined 1.51% and 0.01%, respectively, during the reporting period with concerns over commodity prices contributing to weakening investor sentiment. In many overseas markets, this is entirely logical as the economies of many countries are strongly tied to their roles as commodities producers. As in the U.S., defensive sectors tended to outperform abroad. Nevertheless, international markets also have sectors that offer strong potential for long-term growth. The rising middle class in many international markets is creating increased demand for goods and services, which in turn is creating opportunities for leading companies. Our team of international and emerging markets portfolio managers and analysts has a depth of - 1 - experience in navigating foreign markets and identifying through fundamental research high- quality growth companies across the globe. In these markets, diversification is paramount, so our international funds are well diversified, typically owning companies across the globe and across industries. Oil and the U.S. Economy From late 2013 until the start of the reporting period, the price of West Texas Intermediate (WTI) fell from $110.62 a barrel to $46.12. It then declined to a low of $26.19 a barrel as of February 11, which was a 43.20% drop. The decline was accompanied by an 11.43% decline of the S&P 500. In both 2015 and early 2016, many investors misread the decline in oil as a harbinger of a U.S. recession in 2016. We have consistently argued otherwise, noting that while cheap oil prices would, not surprisingly, drive down earnings in the energy and closely related sectors, there were broad benefits to the U.S. economy from lower energy prices. Cheap oil has bolstered Americans’ finances by slashing energy costs and allowing Americans to strengthen their personal balance sheets by increasing their savings. It has also supported retail shopping and spending on homes. The U.S. housing market continues to improve in a steady fashion. Many indicators of consumer spending like ecommerce, travel, leisure, automotive, and home durables are quite healthy, despite the weakness reported in headlines about department store sales and the sales of other “old” economy retailers. Changing patterns of consumer preferences – largely based, in our view, on both ecommerce technology and on the rise of younger generations of Americans (the X and Y generations) as the baby boomers increasingly retire – is a large phenomenon that creates challenges for companies that have failed to adapt to the “new” marketplace and great opportunities for those that have helped define it in our time. Amazon.com, Inc., Netflix, Inc., Alphabet, Inc. (formerly Google), and Apple, Inc. are all doing quite well in this new American marketplace, while the landscape, especially in retail, is littered with companies, once good or even great, but today struggling to adapt their business models to the new and obvious reality. So despite fears, corporate fundamentals are fine in the U.S. S&P 500 earnings ex-materials and ex-energy grew a healthy 6.3% in 2015, despite the additional headwind of a strong U.S. dollar weighing on both exports and foreign earnings. For the first quarter of 2016, overall results for the S&P 500 slowed from that pace, but we expect continued growth in earnings in 2016 (again, ex-materials and ex-energy, though these might actually contribute to earnings growth on a reported basis through declining losses in these sectors). We note that oil appears to have bottomed in February and has since rebounded to close the reporting period at $45.98. Investor sentiment remains very cautious in our view, and indeed almost bearish, but there has been a significant rally in equities of late, with the S&P 500 generating a 13.39% return from February 12 to April 30. Global Economy Weakens Concerns over global economic growth continue. In early 2015, the International Monetary Fund forecasted that the global economy would grow 3.3% in 2015 and 3.8% in 2016. In October, it lowered those numbers to 3.1% for 2015 and 3.6% for this year. It maintained its 2015 estimate in January, but lowered its 2016 estimate to 3.4%. Also during the reporting period, estimates for global corporate earnings per share for the MSCI World Index were revised downward each month, declining from $106.72 in November to $101.20 as of April - 2 - We are encouraged by the actions of many central banks across the globe, including the Bank of Japan (BOJ), the People’s Bank of China, and the European Central Bank, to provide additional economic stimulus. The BOJ, for its part, joined a handful of other countries that have maintained negative interest rates. Many central banks have also expressed a willingness to provide additional stimulus, and in the U.S., the Federal Reserve is taking a cautious approach to normalizing monetary policy after raising the fed funds rate in December. We note, as we did in the fall of 2015 in an Alger market commentary, that monetary policy is not sufficient to stimulate fundamental, lasting growth in any economy. We hope to see future governmental actions to improve structural growth in Europe, Asia, and other foreign markets, and certainly we see that austerity policies are fading globally. Further, in the significant changes occurring in international markets and economies, we see many opportunities for investors. Economic and political concerns have dominated investors’ mindset for a significant time now. But, as in the U.S., there are many companies forging ahead in their markets and globally, showing both solid earnings growth and strong fundamentals. We are always on the lookout for companies that are disrupting traditional business models by exploiting large-scale changes. The internet continues to be an investable trend but, especially in emerging markets, adoption of Western technology and lifestyles (whether directly or in copycat fashion) is meeting with notable success in many regions and sectors. The U.S. Dollar, Emerging Markets, and Interest Rates The previous end of the U.S. asset buying program, or quantitative easing, combined with the Federal Reserve’s start to raising interest rates and anticipation of domestic economic growth, has supported a strong U.S. dollar, especially relative to countries that have been increasing monetary stimulus. At the start of the reporting period, the U.S. Dollar Index, which measures U.S. currency against currencies of trading partners, was at 96.89, up considerably from 79.14 in early 2014. Later in the reporting period, the Federal Reserve signaled that it would take a cautious approach to raising interest rates, which caused the strengthening of the U.S. dollar to moderate slightly, and the U.S. Dollar Index closed the reporting period at 93.80. As mentioned previously, investors have fretted over the impact of a strong dollar on U.S. exports and foreign earnings. We think the strong dollar does pose challenges to U.S. exporters, especially those of undifferentiated commodity-like products or services. In the end, however, we think U.S. companies with value-added products and service models that are differentiated from the competition will do fine. Since global competition is fierce, foreign companies seeking to succeed will invest in superior products and services that will help them obtain their goals. We think there are many U.S. companies that offer highly competitive products and services to the global market, even with the recent disadvantage of a stronger U.S. dollar. Finally, it’s important to note that the strong U.S. dollar has also driven periods of capital outflows from countries with weaker currencies, especially emerging markets. We believe the sensitivity of global markets to the U.S. dollar is likely to cause the Federal Reserve to exercise extreme caution when normalizing monetary policy. At the same time, an estimated $8 trillion in debt is trading globally with negative yields. When the Federal Reserve eventually takes further actions to normalize policy, it’s likely that higher interest rates will attract even more investors to U.S. debt, which could limit increases in yields here at home. - 3 - The Appeal of Growth Equities and the Downside of the Investor Stampede We believe growth stocks are well positioned to outperform the market and especially bond- like equites that have recently reached extreme valuations. The recent market action has left traditional growth stocks at attractive valuations, especially when assessing PEG ratios. PEG ratios are determined by dividing a company’s price-to-earnings ratio, or P/E, by its expected earnings growth rate. As of April 30 of this year, the 12-month forward earnings PEG for the Russell 1000 Growth Index was 42% lower than that of the Russell 1000 Value Index. For most of 2016, the difference in PEGs has exceeded anything that has occurred since at least 2002. In addition, bond-like sectors such as Utilities and Consumer Staples are trading at over a 20% premium to their 20-year average P/E ratio while growth sectors like Information Technology and Health Care are trading at double-digit discounts. From a historical perspective, low P/E ratios have typically indicated strong potential for stocks to outperform and we believe the current valuations of growth stocks are no exception. Over the long term, equity returns are driven by corporate fundamentals, including earnings and revenue growth. While dividend yields play an important role in the total return an investor should expect from equities, it is a mistake, in our view, to focus solely, or overly, on the dividend yield of a stock itself. It is, after all, a company’s fundamental success growing its sales and profits that ultimately will deliver the cash flow to support dividends and future dividend growth. The recent stampede into bond-like equities shows many signs of investors’ failure to discriminate between companies with strong longer term fundamentals and those that simply happen to pay a relatively higher dividend yield today. Much like fixed-income securities, these bond-like equities will be very interest-rate sensitive. Even a small change in interest rates or inflation could hurt the performance of bond-like stocks, especially those trading at high valuations with poor growth prospects or leveraged balance sheets. Reasons for Optimism Concerns over global growth are likely to drive market volatility, but we maintain that the U.S. will continue to be an economic leader. April marked the 74th consecutive month of private-sector job growth in the U.S., which is an unprecedented accomplishment. Over the last year, the majority of those who have returned to the labor force have been from among the long-term unemployed, which is a category of Americans that has traditionally faced substantial challenges with finding work. In addition to steady job creation, the nation’s 5.0% unemployment rate implies that the job market is healthy. We continue to believe that low oil prices combined with low inflation and the Federal Reserve’s cautious approach to raising interest rates will continue to support the country’s economy. Corporate America is also strong. In the fourth quarter, S&P 500 companies ex-financials held $1.44 trillion in cash, according to FactSet Research Systems, Inc. The figure represents a 0.5% year-over-year decline, but is still the third-highest level in 10 years. Fixed capital expenditures during the quarter also declined when compared to the record level of outlays during the same quarter of 2014. Yet, the $170.4 billion in outlays for the final quarter of 2015 represented the third-highest level in 10 years, despite a 41% drop in capital expenditures by energy companies. Corporations are also buying back stock at a rapid pace, with approximately 30% of S&P 500 constituents having reduced their share count by at least 4% during the first quarter, according to S&P Capital IQ. - 4 - We urge investors to carefully assess the appeal of growth equities and to evaluate the role of bond-like equities in their investment strategies. We are in an era of rapid and dynamic change. New technologies such as the internet, smartphones, ebooks, and social media have reached 50% market penetration in a fraction of the time that older innovations such as washing machines, dishwashers, and landline telephones required. Medical innovation in orthopedic, cardiac, and cancer treatments (to name only a few) has advanced and will continue to advance in ways that were unimaginable only a generation or so ago. We think every prudent, long-term investor should have a portfolio “overweight” in the industries, companies, and trends that are changing nearly every aspect of modern day life. Portfolio Matters Alger Capital Appreciation Institutional Fund The Alger Capital Appreciation Institutional Fund returned -4.12% for the fiscal six-month period ended April 30, 2016, compared to the -1.37% return of the Russell 1000 Growth Index. During the period, the largest sector weightings were Information Technology and Consumer Discretionary. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Staples. Stock selection resulted in the Consumer Discretionary sector contributing to relative performance, while other sectors detracted from results. Among the most important relative contributors were Apple, Inc.; Newell Brands, Inc.; Honeywell International, Inc.; and Edwards Lifesciences Corp. Shares of social network provider Facebook, Inc., Cl. A also contributed to performance. Facebook performed strongly in response to the company’s social network continuing to take advertising market share from print and television media. We believe investors were also encouraged by the growth of Instagram, which is the company’s video- and photo-sharing network, and by the potential for Facebook to further grow advertising revenues. Conversely, detracting from overall results on a relative basis were Allergan PLC.; Vertex Pharmaceuticals, Inc.; Norwegian Cruise Line Holdings Ltd.; and Anadarko Petroleum Corp. Also detracting from performance were shares of LinkedIn Corporation Cl A. The company operates the world’s largest social network for professionals and provides services for recruiters and human resource professionals. LinkedIn also offers digital advertising and premium memberships. During the first quarter, the company disclosed disappointing sales and it provided weak profit guidance. It said Europe and Asia were weak areas. Alger Capital Appreciation Focus Fund The Alger Capital Appreciation Focus Fund returned -4.28% for the fiscal six-month period ended April 30, 2016, compared to the -1.37% return of its benchmark, the Russell 1000 Growth Index. During the reporting period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Staples. Relative outperformance in the Information Technology and Industrials sectors was the most important contributor to performance, while Health Care and Financials were among sectors that detracted from results. - 5 - Among the most important relative contributors were Apple, Inc.; Honeywell International, Inc.; Newell Brands, Inc.; and HD Supply Holdings, Inc. Shares of social network provider Facebook, Inc., Cl. A also contributed to performance. The stock performed strongly in response to reasons identified in the Alger Capital Appreciation Institutional Fund discussion. Conversely, detracting from overall results on a relative basis were Norwegian Cruise Line Holdings Ltd.; Vertex Pharmaceuticals, Inc.; Delphi Automotive PLC.; and Shire PLC. Shares of Allergan PLC. also detracted from results. The company manufactures and distributes both branded and generic pharmaceuticals globally. With an upcoming presidential election, investors were concerned that increased government regulatory intervention could negatively affect the company’s closing of a planned merger with Pfizer, Inc. The deal was eventually halted by regulators. Alger Mid Cap Growth Institutional Fund The Alger Mid Cap Growth Institutional Fund returned -6.12% for the fiscal six-month period ended April 30, 2016, compared to the -1.54% return of Russell Midcap Growth Index. During the reporting period, the largest sector weightings were Consumer Discretionary and Information Technology. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Staples. Stock selection in the Consumer Discretionary, Materials and Energy sectors contributed to relative performance, while Health Care and Information Technology were among sectors that detracted from results. Among the most important relative contributors were Newell Brands, Inc.; Broadcom Ltd.; Coach, Inc.; and CBS Corp., Cl. B. Shares of HD Supply Holdings, Inc. also contributed to performance. HD Supply Holdings is an industrial distributor of products for infrastructure, housing, commercial buildings, and other construction applications. During the first quarter, investors responded favorably to the healthy residential housing market and stronger-than- expected guidance from the company. Investors also responded favorably to the company refinancing expensive debt. Conversely, detracting from overall results on a relative basis were NetScout Systems, Inc.; Norwegian Cruise Line Holdings Ltd.; Portola Pharmaceuticals, Inc.; and DexCom, Inc. Shares of Royal Caribbean Cruises Ltd. also detracted from results. Royal Caribbean is a leading cruise operator. Investor concerns over the impact of a potential economic slowdown on consumer cyclicals caused shares of Royal Caribbean to underperform. We believe investors’ outlook for the economy has improved, but performance of Royal Caribbean stock did not initially bounce back, perhaps because of concerns over terrorism. Alger Small Cap Growth Institutional Fund The Alger Small Cap Growth Institutional Fund returned -9.54% for the fiscal six-month period ended April 30, 2016, compared to the -4.96 % return of the Russell 2000 Growth Index. During the period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Discretionary. The Energy and Health Care sectors provided - 6 - the largest contributions to relative performance, while Information Technology and Consumer Discretionary were among sectors that detracted from results. Among the most important relative contributors were CyrusOne, Inc.; PRA Health Sciences, Inc.; Sun Hydraulics Corp.; and FEI Co. Shares of Burlington Stores, Inc. also contributed to performance. Burlington Stores is a retailer of branded clothing and other apparel in the U.S. The company’s off-price retail model has benefitted from a lackluster economic environment highlighted by wages not keeping pace with increasing clothing prices. As a result, Burlington reported revenues that were in line with expectations and earnings growth for 2015 despite weak fourth-quarter margins due in part to mild fall and winter weather hurting sales of warm clothing. Conversely, detracting from overall results on a relative basis were WisdomTree Investments, Inc.; Proofpoint, Inc.; and Incyte Corp. Shares of SPS Commerce, Inc. also detracted from results. The company offers cloud-based software that enhances how suppliers, retailers, and distributors manage and fulfill customer orders. The company reported fourth-quarter earnings that were slightly above expectations, but it issued disappointing guidance for 2016. This past quarter, management said the company faced challenges in hiring additional salespeople due to the improving labor market; therefore, SPS Commerce expects to ramp up hiring this year, which could delay re-acceleration in recurring revenue growth. I thank you for putting your trust in Alger. Daniel C. Chung, CFA Chief Investment Officer Fred Alger Management, Inc. As of April 30, 2016, the following companies represented the stated percentages of Alger assets under management: Amazon.com, Inc., 3.56%; Netflix, Inc.; 0.27%; Alphabet, Inc.; (formerly Google), 05.81%; and Apple, Inc., 4.15%. Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of the funds. This report is not authorized for distribution to prospective investors in a fund unless preceded or accompanied by an effective prospectus for the fund. Fund returns represent the fiscal period return of Class I shares. The performance data quoted represent past performance, which is not an indication or guarantee of future results. Standardized performance results can be found on the following pages. The investment return and principal value of an investment in a fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance - 7 - may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com , or call us at (800) 992-3863. The views and opinions of the funds’ management in this report are as of the date of the Shareholders’ Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in a fund or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in a fund and transactions in such securities, if any, may be for a variety of reasons, including, without limitation, in response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as a statement that the security is a significant holding in a fund. Please refer to the Schedules of Investments for each fund that is included in this report for a complete list of fund holdings as of April 30, 2016. Securities mentioned in the Shareholders’ Letter, if not found in the Schedule of Investments, may have been held by the funds during the six-month period. A Word about Risk Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies’ earnings and may be more sensitive to market, political and economic developments. Investing in the stock market involves gains and losses and may not be suitable for all investors. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Funds that participate in leveraging, such as the Capital Appreciation Institutional Fund, are subject to the risk that the cost of borrowing money to leverage will exceed the returns for securities purchased or that the securities purchased may actually go down in value; thus, a fund’s net asset value can decrease more quickly than if the fund had not borrowed. A small investment in derivatives could have a potentially large impact on a fund’s performance. When purchasing options, a fund bears the risk that if the market value of the underlying security does not move to a level that would make exercise of the option profitable, the option will expire unexercised. When a call option written by a fund is exercised, the fund will not participate in any increase in the underlying security’s value above the exercise price. When a put option written by a fund is exercised, the fund will be required to purchase the underlying security at a price in excess of its market value. Use of options on securities indexes is subject to the risk that trading in the options may be interrupted if trading in certain securities included in the index is interrupted, the risk that price movements in a fund’s portfolio securities may not correlate precisely with movements in the level of an index, and the risk that Fred Alger Management, Inc. may not predict correctly movements in the direction of a particular market or of the stock market generally. - 8 - Because certain options may require settlement in cash, a fund may be forced to liquidate portfolio securities to meet settlement obligations. For a more detailed discussion of the risks associated with these funds, please see the prospectus. Before investing, carefully consider a fund’s investment objective, risks, charges, and expenses. For a prospectus or a summary prospectus containing this and other information about The Alger Institutional Funds call us at (800) 992-3863 or visit us at www.alger.com. Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. Definitions: • S&P 500 index: An index of large company stocks considered representative of the U.S. stock market. • Morgan Stanley Capital International (MSCI) All Country World Index (ACWI) ex USA is an unmanaged, market capitalization-weighted index de - signed to provide a broad measure of equity market performance throughout the world, including both developing and emerging markets, but excluding the United States. • MSCI Emerging Markets Index: A free float-adjusted market capitalization index designed to measure equity market performance in the global emerging markets. • Russell 3000 Growth Index: An index of common stocks designed to track performance of companies with greater than average growth orientation in general. • Russell 1000 Growth Index: An index of common stocks designed to track performance of large-capitalization companies with greater than average growth orientation. • Russell 1000 Value Index: An index designed to track the performance of large-capitalization stocks that have value characteristics. • Russell Midcap Growth Index: An index of common stocks designed to track performance of medium-capitalization companies with greater than average growth orientation. • Russell 2000 Growth Index: An index of common stocks designed to track performance of small-capitalization companies with greater than average growth orientation. • The MSCI World Index: An index that captures large and mid cap repre- sentation across 23 Developed Markets (DM) countries. The index covers approximately 85% of the free float-adjusted market capitalization in each country. • FactSet Research Systems, Inc. is a multinational financial data and software company. • S&P Capital IQ provides research, data, and analysis on capital markets and - 9 - other topics for investment managers, investment banks, private equity funds, advisory firms, corporations and universities. • The U.S. Dollar Index measures US currency against currencies of trading partners. FUND PERFORMANCE AS OF 3/31/16 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1 5 10 SINCE YEAR YEARS YEARS INCEPTION Alger Capital Appreciation Class I (Inception 11/8/93) (2.10 )% 11.41 % 9.76 % 11.63 % Alger Capital Appreciation Class R (Inception 1/27/03) * (2.56 )% 10.86 % 9.21 % 11.07 % Alger Capital Appreciation Focus Class A (Inception 12/31/12) (6.53 )% n/a n/a 13.67 % Alger Capital Appreciation Focus Class C (Inception 12/31/12) (3.03 )% n/a n/a 14.70 % Alger Capital Appreciation Focus Class I (Inception 11/8/93) (1.22 )% 10.49 % 6.03 % 8.18 % Alger Capital Appreciation Focus Class Z (Inception 12/31/12) (0.96 )% n/a n/a 16.03 % Alger Mid Cap Growth Class I (Inception 11/8/93) (12.45 )% 6.51 % 4.30 % 11.28 % Alger Mid Cap Growth Class R (Inception 1/27/03) * (12.95 )% 5.95 % 3.76 % 10.72 % Alger Small Cap Growth Class I (Inception 11/8/93) (17.72 )% 3.23 % 4.20 % 8.18 % Alger Small Cap Growth Class R (Inception 1/27/03) * (18.16 )% 2.71 % 3.69 % 7.66 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares. The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 10 - ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Fund Highlights Through April 30, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Capital Appreciation Institutional Fund Class I shares and the Russell 1000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2016. Figures for the Alger Capital Appreciation Institutional Fund Class I shares and the Russell 1000 Growth Index include reinvestment of dividends. Performance for the Alger Capital Appreciation Institutional Fund Class R shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARSr 11/8/1993 Class I (Inception 11/8/93) (2.34 )% 10.34 % 9.60 % 11.53 % Class R (Inception 1/27/03) * (2.82 )% 9.79 % 9.05 % 10.97 % Russell 1000 Growth Index 1.07 % 11.44 % 8.20 % 8.51 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares. The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 11 - ALGER CAPITAL APPRECIATION FOCUS FUND Fund Highlights Through April 30, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Capital Appreciation Focus Fund Class I shares and the Russell 1000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2016. Beginning December 31, 2012 Alger Capital Appreciation Focus Fund changed its investment strategy to invest a substantial portion of its assets in a small number of issuers. The figures for the Alger Capital Appreciation Focus Fund Class I shares and the Russell 1000 Growth Index include reinvestment of dividends. Performance for the Alger Capital Appreciation Focus Fund Class A, Class C and Class Z shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/8/1993 Class I (Inception 11/8/93) (2.67 )% 9.42 % 5.71 % 8.06 % Russell 1000 Growth Index 1.07 % 11.44 % 8.20 % 8.51 % Since 1 YEAR 5 YEARS 10 YEARS 12/31/2012 Class A (Inception 12/31/12) (7.92 )% n/a n/a 12.69 % Class C (Inception 12/31/12) (4.45 )% n/a n/a 13.68 % Class Z (Inception 12/31/12) (2.40 )% n/a n/a 14.98 % Russell 1000 Growth Index 1.07 % n/a n/a 14.99 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 12 - ALGER MID CAP GROWTH INSTITUTIONAL FUND Fund Highlights Through April 30, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Mid Cap Growth Institutional Fund Class I shares and the Russell Midcap Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2016. Figures for the Alger Mid Cap Growth Institutional Fund Class I shares and the Russell Midcap Growth Index include reinvestment of dividends. Performance for the Alger Mid Cap Growth Institutional Fund Class R shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/8/1993 Class I (Inception 11/8/93) (11.09 )% 5.53 % 4.23 % 11.21 % Class R (Inception 1/27/03) * (11.54 )% 4.99 % 3.70 % 10.65 % Russell Midcap Growth Index (4.13 )% 9.20 % 7.38 % 9.12 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares. The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 13 - ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Fund Highlights Through April 30, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Small Cap Growth Institutional Fund Class I shares and the Russell 2000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2016. The figures for the Alger Small Cap Growth Institutional Fund Class I shares and the Russell 2000 Growth Index include reinvestment of dividends. Performance for the Alger Small Cap Growth Institutional Fund Class R shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/8/1993 Class I (Inception 11/8/93) (13.72 )% 2.53 % 4.19 % 8.20 % Class R (Inception 1/27/03) * (14.17 )% 2.03 % 3.68 % 7.68 % Russell 2000 Growth Index (8.27 )% 7.15 % 6.14 % 6.62 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares. The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 14 - PORTFOLIO SUMMARY† April 30, 2016 (Unaudited) Alger Capital Appreciation Institutional Alger Capital Alger Mid Cap Growth Alger Small Cap Growth SECTORS Fund Appreciation Focus Fund Institutional Fund Institutional Fund Consumer Discretionary 18.4 % 20.1 % 27.1 % 12.0 % Consumer Staples 8.2 3.7 5.0 1.7 Energy 1.6 1.4 1.0 1.6 Financials 3.1 5.0 7.7 8.1 Health Care 18.3 18.0 15.7 28.7 Industrials 10.7 8.3 15.9 10.3 Information Technology 33.1 36.8 22.4 31.7 Materials 1.2 0.7 4.8 3.0 Telecommunication Services 1.9 1.5 0.0 0.0 Short-Term Investments and Net Other Assets 3.5 4.5 0.4 2.9 % † Based on net assets for each Fund - 15 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—94.4% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 124,658 $ AEROSPACE & DEFENSE—5.1% Honeywell International, Inc. 1,180,459 134,891,050 Lockheed Martin Corp. 98,571 22,905,929 The Boeing Co. 175,763 23,692,852 TransDigm Group, Inc.* 15,600 3,554,772 AIRLINES—1.2% Delta Air Lines, Inc. 579,700 24,156,099 Southwest Airlines Co 424,500 18,936,945 Spirit Airlines, Inc.* 36,500 1,603,445 ALTERNATIVE CARRIERS—0.6% Level 3 Communications, Inc.* 416,109 APPAREL ACCESSORIES & LUXURY GOODS—0.6% Hanesbrands, Inc. 316,500 9,187,995 PVH Corp. 100,500 9,607,800 Under Armour, Inc., Cl. A* 59,500 2,614,430 APPLICATION SOFTWARE—2.2% Adobe Systems, Inc.* 357,554 33,688,738 salesforce.com, inc.* 625,234 47,392,737 AUTO PARTS & EQUIPMENT—1.4% Delphi Automotive PLC. 595,027 43,811,838 WABCO Holdings, Inc.* 60,300 6,763,248 AUTOMOBILE MANUFACTURERS—0.1% Tesla Motors, Inc.* 15,800 BIOTECHNOLOGY—4.7% ACADIA Pharmaceuticals, Inc.* 286,100 9,241,030 Biogen, Inc.* 122,045 33,561,155 BioMarin Pharmaceutical, Inc.* 266,130 22,535,888 Celgene Corp.* 420,690 43,503,553 Gilead Sciences, Inc. 363,022 32,022,171 Incyte Corp.* 75,798 5,477,921 Vertex Pharmaceuticals, Inc.* 286,718 24,181,796 BREWERS—1.5% Molson Coors Brewing Co., Cl. B 571,576 BROADCASTING—1.5% CBS Corp., Cl. B 1,003,000 BUILDING PRODUCTS—0.3% Fortune Brands Home & Security, Inc. 183,497 10,167,569 Lennox International, Inc. 13,684 1,846,656 - 16 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CABLE & SATELLITE—1.7% Comcast Corporation, Cl. A 1,022,820 $ CASINOS & GAMING—0.2% Las Vegas Sands Corp. 120,700 COMMUNICATIONS EQUIPMENT—0.3% Arista Networks, Inc.* 106,330 7,083,705 Cisco Systems, Inc. 144,400 3,969,556 CONSUMER FINANCE—0.1% LendingClub Corp.* 397,300 DATA PROCESSING & OUTSOURCED SERVICES—4.0% Alliance Data Systems Corp.* 18,427 3,746,394 Sabre Corp. 682,740 19,765,323 Visa, Inc., Cl. A 1,562,555 120,691,748 DIVERSIFIED CHEMICALS—0.2% EI Du Pont de Nemours & Co. 118,400 DRUG RETAIL—1.5% CVS Caremark Corp. 418,108 42,019,854 Walgreens Boots Alliance, Inc. 170,293 13,500,829 ELECTRICAL COMPONENTS & EQUIPMENT—0.4% Eaton Corp., PLC. 213,500 ENVIRONMENTAL & FACILITIES SERVICES—0.4% Stericycle, Inc.* 168,400 FOOD RETAIL—0.6% The Kroger Co. 575,252 GENERAL MERCHANDISE STORES—0.9% Dollar General Corp. 217,429 17,809,609 Dollar Tree, Inc.* 163,721 13,050,201 HEALTH CARE EQUIPMENT—3.2% Boston Scientific Corp.* 991,300 21,729,296 DexCom, Inc.* 188,100 12,109,878 Edwards Lifesciences Corp.* 273,000 28,995,330 Medtronic PLC. 234,900 18,592,335 STERIS PLC. 335,700 23,723,919 Stryker Corp. 111,300 12,132,813 HEALTH CARE FACILITIES—0.7% Acadia Healthcare Co., Inc.* 47,000 2,969,930 Amsurg Corp.* 120,300 9,741,894 HCA Holdings, Inc.* 170,047 13,709,189 HOME ENTERTAINMENT SOFTWARE—1.0% Activision Blizzard, Inc. 165,954 5,720,434 Electronic Arts, Inc.* 502,800 31,098,180 - 17 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOME IMPROVEMENT RETAIL—0.8% The Home Depot, Inc. 220,807 $ HOTELS RESORTS & CRUISE LINES—1.4% Ctrip.com International Ltd.#* 299,894 13,078,377 Norwegian Cruise Line Holdings Ltd.* 486,000 23,760,540 Royal Caribbean Cruises Ltd. 189,300 14,651,820 HOUSEWARES & SPECIALTIES—1.9% Newell Brands, Inc. 1,534,493 HYPERMARKETS & SUPER CENTERS—0.5% Costco Wholesale Corp. 123,000 INDUSTRIAL CONGLOMERATES—0.8% 3M Co. 70,100 11,733,338 General Electric Co. 584,189 17,963,812 INDUSTRIAL GASES—0.2% Air Products & Chemicals, Inc. 39,027 INTEGRATED OIL & GAS—0.3% TOTAL SA# 207,400 INTEGRATED TELECOMMUNICATION SERVICES—1.3% AT&T, Inc. 661,400 25,675,548 Verizon Communications, Inc. 433,600 22,087,584 INTERNET RETAIL—4.3% Amazon.com, Inc.* 223,571 147,465,196 NetFlix, Inc.* 99,996 9,002,640 The Priceline Group, Inc.* 1,400 1,881,124 INTERNET SOFTWARE & SERVICES—12.8% Alphabet, Inc., Cl. C* 352,219 244,091,289 comScore, Inc.* 225,400 6,901,748 Facebook, Inc., Cl. A* 1,403,932 165,074,325 LinkedIn Corp., Cl. A* 81,036 10,154,621 Palantir Technologies, Inc., Cl. A* ,@ 239,030 2,629,330 Twitter, Inc.* 67,900 992,698 Yahoo! Inc.* 1,035,148 37,886,417 INVESTMENT BANKING & BROKERAGE—0.5% Morgan Stanley 543,430 14,705,216 The Goldman Sachs Group, Inc. 29,000 4,759,190 LEISURE PRODUCTS—0.5% Coach, Inc. 471,200 LIFE SCIENCES TOOLS & SERVICES—2.1% Thermo Fisher Scientific, Inc. 518,779 MANAGED HEALTH CARE—2.3% Aetna, Inc. 116,557 13,085,854 Humana, Inc. 50,200 8,888,914 - 18 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MANAGED HEALTH CARE—(CONT.) UnitedHealth Group, Inc. 470,204 $ 61,916,463 MOVIES & ENTERTAINMENT—0.5% The Walt Disney Co. 67,865 7,007,740 Time Warner, Inc. 127,952 9,614,313 OIL & GAS EQUIPMENT & SERVICES—0.6% Halliburton Company 294,991 12,186,078 Schlumberger Ltd. 41,400 3,326,076 Weatherford International PLC.* 694,900 5,649,537 OIL & GAS EXPLORATION & PRODUCTION—0.7% EOG Resources, Inc. 242,400 20,027,088 Pioneer Natural Resources Co. 35,100 5,830,110 OTHER DIVERSIFIED FINANCIAL SERVICES—0.5% Bank of America Corp. 1,301,243 PACKAGED FOODS & MEATS—0.5% Mead Johnson Nutrition Co., Cl. A 21,800 1,899,870 The Kraft Heinz Co. 194,000 15,145,580 TreeHouse Foods, Inc.* 25,500 2,254,200 PHARMACEUTICALS—5.2% Allergan PLC.* 365,010 79,046,566 Bristol-Myers Squibb Co. 837,940 60,482,509 Eli Lilly & Co. 207,900 15,702,687 Pacira Pharmaceuticals, Inc.* 305,694 16,541,102 Pfizer, Inc. 334,300 10,934,953 Shire PLC. 116,632 7,278,817 RAILROADS—0.3% Union Pacific Corp. 136,846 REGIONAL BANKS—0.2% Citizens Financial Group, Inc. 350,000 RESEARCH & CONSULTING SERVICES—0.5% Verisk Analytics, Inc., Cl. A* 244,800 RESTAURANTS—1.4% McDonald's Corp. 166,294 21,034,528 Starbucks Corp. 512,973 28,844,472 SECURITY & ALARM SERVICES—0.6% Tyco International PLC. 523,373 SEMICONDUCTORS—2.5% Broadcom Ltd. 274,560 40,017,120 Microsemi Corp.* 636,000 21,490,440 NXP Semiconductors NV* 350,397 29,881,856 - 19 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOFT DRINKS—2.1% Monster Beverage Corp.* 59,900 $ 8,638,778 PepsiCo, Inc. 648,547 66,774,399 The Coca-Cola Co. 39,400 1,765,120 SPECIALIZED CONSUMER SERVICES—0.6% ServiceMaster Global Holdings, Inc.* 531,000 SPECIALIZED FINANCE—0.2% S&P Global, Inc. 68,566 SPECIALTY CHEMICALS—0.8% PPG Industries, Inc. 131,869 14,557,019 The Sherwin-Williams Co. 55,800 16,031,898 SPECIALTY STORES—0.7% Signet Jewelers Ltd. 218,293 SYSTEMS SOFTWARE—5.4% Microsoft Corp. 3,252,219 162,188,162 Oracle Corp. 181,900 7,250,534 Red Hat, Inc.* 180,400 13,235,948 ServiceNow, Inc.* 224,834 16,071,134 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.6% Apple, Inc. 1,791,321 TOBACCO—1.5% Altria Group, Inc. 532,194 33,373,886 Philip Morris International, Inc. 220,900 21,674,708 TRADING COMPANIES & DISTRIBUTORS—0.9% HD Supply Holdings, Inc.* 997,656 TOTAL COMMON STOCKS (Cost $3,152,285,223) PREFERRED STOCKS—0.5% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 1,074,935 451,473 Choicestream, Inc., Cl. B* ,@,(a) 2,500,538 1,050,226 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 974,841 10,723,251 Palantir Technologies, Inc., Cl. D* ,@ 127,007 1,397,077 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 111,655 TOTAL PREFERRED STOCKS (Cost $13,252,335) MASTER LIMITED PARTNERSHIP—0.7% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.7% The Blackstone Group LP. 953,062 (Cost $30,055,316) - 20 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—0.9% SHARES VALUE MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 833,840 $ SPECIALIZED—0.3% Crown Castle International Corp. 144,700 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $36,699,515) Total Investments (Cost $3,232,292,389) (b) 96.5 % Other Assets in Excess of Liabilities 3.5 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $3,293,870,885, amounted to $230,780,763 which consisted of aggregate gross unrealized appreciation of $368,002,684 and aggregate gross unrealized depreciation of $137,221,921. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc. 03/27/14 6 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 19,993,911 0.54 % See Notes to Financial Statements. - 21 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—91.6% SHARES VALUE AEROSPACE & DEFENSE—5.2% Honeywell International, Inc. 32,190 $ AIRLINES—1.1% Delta Air Lines, Inc. 18,060 ALTERNATIVE CARRIERS—1.5% Level 3 Communications, Inc.* 20,060 APPAREL ACCESSORIES & LUXURY GOODS—1.2% PVH Corp. 9,080 APPLICATION SOFTWARE—2.6% Adobe Systems, Inc.* 8,550 805,581 salesforce.com, inc.* 13,960 1,058,168 AUTO PARTS & EQUIPMENT—1.5% Delphi Automotive PLC. 14,000 BIOTECHNOLOGY—5.0% Biogen, Inc.* 3,100 852,469 BioMarin Pharmaceutical, Inc.* 6,350 537,718 Celgene Corp.* 10,260 1,060,987 Gilead Sciences, Inc. 6,830 602,474 Vertex Pharmaceuticals, Inc.* 5,310 447,845 BREWERS—1.5% Molson Coors Brewing Co., Cl. B 10,840 BROADCASTING—4.8% CBS Corp., Cl. B 60,690 CABLE & SATELLITE—2.3% Comcast Corporation, Cl. A 26,630 CASINOS & GAMING—0.9% Red Rock Resorts, Inc., Cl. A* 32,700 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Visa, Inc., Cl. A 35,490 DRUG RETAIL—1.2% CVS Caremark Corp. 8,400 HEALTH CARE EQUIPMENT—2.1% DexCom, Inc.* 7,080 455,810 Edwards Lifesciences Corp.* 4,660 494,939 STERIS PLC. 7,390 522,251 HOME ENTERTAINMENT SOFTWARE—2.3% Electronic Arts, Inc.* 25,880 HOTELS RESORTS & CRUISE LINES—2.5% Norwegian Cruise Line Holdings Ltd.* 35,767 HOUSEWARES & SPECIALTIES—1.8% Newell Brands, Inc. 27,825 - 22 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET RETAIL—4.1% Amazon.com, Inc.* 4,430 $ INTERNET SOFTWARE & SERVICES—14.9% Alphabet, Inc., Cl. C* 6,851 4,747,812 comScore, Inc.* 10,190 312,018 Facebook, Inc., Cl. A* 27,530 3,236,977 Match Group, Inc.* 29,580 337,212 Stamps.com, Inc.* 11,620 957,023 Yahoo! Inc.* 26,230 960,018 INVESTMENT BANKING & BROKERAGE—0.6% Morgan Stanley 16,790 LIFE SCIENCES TOOLS & SERVICES—2.3% Thermo Fisher Scientific, Inc. 11,280 MANAGED HEALTH CARE—2.7% UnitedHealth Group, Inc. 14,710 OIL & GAS EQUIPMENT & SERVICES—0.3% Weatherford International PLC.* 28,810 OIL & GAS EXPLORATION & PRODUCTION—1.1% Anadarko Petroleum Corp. 15,129 OTHER DIVERSIFIED FINANCIAL SERVICES—1.0% Bank of America Corp. 49,010 PACKAGED FOODS & MEATS—1.0% Pinnacle Foods, Inc. 16,310 PHARMACEUTICALS—5.4% Allergan PLC.* 8,760 1,897,066 Bristol-Myers Squibb Co. 22,380 1,615,388 Pacira Pharmaceuticals, Inc.* 6,020 325,742 SECURITY & ALARM SERVICES—0.7% Tyco International PLC. 12,030 SEMICONDUCTORS—3.1% Broadcom Ltd. 7,350 1,071,262 Microsemi Corp.* 13,460 454,813 NXP Semiconductors NV* 7,870 671,154 SPECIALTY CHEMICALS—0.7% The Sherwin-Williams Co. 1,640 SPECIALTY STORES—1.0% Signet Jewelers Ltd. 6,450 SYSTEMS SOFTWARE—5.3% Microsoft Corp. 66,990 3,340,791 TubeMogul, Inc.* 32,630 422,885 - 23 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.7% Apple, Inc. 35,711 $ TRADING COMPANIES & DISTRIBUTORS—1.3% HD Supply Holdings, Inc.* 27,130 TOTAL COMMON STOCKS (Cost $61,854,144) PREFERRED STOCKS—0.5% SHARES VALUE BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@,(a) 76,825 (Cost $345,713) MASTER LIMITED PARTNERSHIP—1.2% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.2% The Blackstone Group LP. 31,770 (Cost $945,997) REAL ESTATE INVESTMENT TRUST—2.2% SHARES VALUE SPECIALIZED—2.2% Crown Castle International Corp. 17,970 (Cost $1,521,597) Total Investments (Cost $64,667,451) (b) 95.5 % Other Assets in Excess of Liabilities 4.5 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $65,845,255, amounted to $1,654,310 which consisted of aggregate gross unrealized appreciation of $4,623,399 and aggregate gross unrealized depreciation of $2,969,089. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 Prosetta Biosciences, Inc. 02/06/15 $ % $ % Total $ 347,249 0.49 % See Notes to Financial Statements. - 24 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—94.2% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 8,930 $ AEROSPACE & DEFENSE—2.4% Hexcel Corp. 26,800 1,213,236 TransDigm Group, Inc.* 6,800 1,549,516 AIRLINES—1.9% Southwest Airlines Co 24,400 1,088,484 Spirit Airlines, Inc.* 7,800 342,654 United Continental Holdings, Inc.* 15,100 691,731 APPAREL ACCESSORIES & LUXURY GOODS—3.4% Hanesbrands, Inc. 48,900 1,419,567 lululemon athletica, Inc.* 8,000 524,400 PVH Corp. 10,500 1,003,800 Under Armour, Inc., Cl. A* 11,800 518,492 Under Armour, Inc., Cl. C* 10,600 432,480 APPAREL RETAIL—1.8% Burlington Stores, Inc.* 11,800 672,246 Ross Stores, Inc. 24,500 1,391,110 APPLICATION SOFTWARE—0.5% Guidewire Software, Inc.* 3,300 188,001 Intuit, Inc. 3,700 373,293 AUTO PARTS & EQUIPMENT—2.4% Delphi Automotive PLC. 20,950 1,542,548 WABCO Holdings, Inc.* 10,000 1,121,600 AUTOMOBILE MANUFACTURERS—0.2% Tesla Motors, Inc.* 800 AUTOMOTIVE RETAIL—0.9% O'Reilly Automotive, Inc.* 3,900 BIOTECHNOLOGY—3.4% Anacor Pharmaceuticals, Inc.* 5,600 351,344 BioMarin Pharmaceutical, Inc.* 8,000 677,440 Bluebird Bio, Inc.* 5,100 226,185 Incyte Corp.* 8,500 614,295 Juno Therapeutics, Inc.* 2,500 105,225 Portola Pharmaceuticals, Inc.* 11,600 275,616 Ultragenyx Pharmaceutical, Inc.* 6,400 432,768 United Therapeutics Corp.* 5,700 599,640 Vertex Pharmaceuticals, Inc.* 6,300 531,342 BROADCASTING—1.2% CBS Corp., Cl. B 23,900 - 25 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BROADCASTING & CABLE TV—0.7% Discovery Communications, Inc., Series A* 30,200 $ BUILDING PRODUCTS—3.0% Allegion PLC. 25,000 1,636,250 AO Smith Corp. 8,600 664,092 Fortune Brands Home & Security, Inc. 20,300 1,124,823 CASINOS & GAMING—1.1% Penn National Gaming, Inc.* 44,200 712,946 Red Rock Resorts, Inc., Cl. A* 30,100 561,064 COMMUNICATIONS EQUIPMENT—2.7% Arista Networks, Inc.* 9,200 612,904 Ciena Corp.* 20,000 336,600 F5 Networks, Inc.* 9,500 995,125 Finisar Corp.* 20,800 342,368 Lumentum Holdings, Inc.* 13,700 346,610 Palo Alto Networks, Inc.* 3,200 482,784 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.6% Wabtec Corp. 8,300 CONSUMER FINANCE—0.1% LendingClub Corp.* 18,900 DATA PROCESSING & OUTSOURCED SERVICES—4.4% Alliance Data Systems Corp.* 3,800 772,578 Fiserv, Inc.* 14,900 1,456,028 MAXIMUS, Inc. 18,300 968,070 Sabre Corp. 34,400 995,880 Vantiv, Inc., CL. A* 14,500 790,830 DISTILLERS & VINTNERS—0.4% Constellation Brands Inc., Cl. A 2,700 ENVIRONMENTAL & FACILITIES SERVICES—0.9% Stericycle, Inc.* 10,400 FOOD RETAIL—0.8% The Kroger Co. 26,500 GENERAL MERCHANDISE STORES—2.0% Dollar General Corp. 16,200 1,326,942 Dollar Tree, Inc.* 12,500 996,375 HEALTH CARE EQUIPMENT—5.0% ABIOMED, Inc.* 11,800 1,146,252 DexCom, Inc.* 21,600 1,390,608 Edwards Lifesciences Corp.* 14,200 1,508,182 Hologic, Inc.* 15,100 507,209 - 26 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—(CONT.) IDEXX Laboratories, Inc.* 10,100 $ 851,935 STERIS PLC. 3,300 233,211 HEALTH CARE FACILITIES—3.9% Acadia Healthcare Co., Inc.* 16,400 1,036,316 Amsurg Corp.* 11,700 947,466 Universal Health Services, Inc., Cl. B 9,800 1,310,064 VCA Antech, Inc.* 18,100 1,139,757 HEALTH CARE SERVICES—0.8% Adeptus Health, Inc., Cl. A* 8,700 592,644 Diplomat Pharmacy, Inc.* 10,500 318,045 HOME ENTERTAINMENT SOFTWARE—0.7% Electronic Arts, Inc.* 13,500 HOMEBUILDING—0.3% Toll Brothers, Inc.* 10,900 HOTELS RESORTS & CRUISE LINES—5.9% Ctrip.com International Ltd.#* 6,400 279,104 Diamond Resorts International, Inc.* 72,100 1,529,241 Norwegian Cruise Line Holdings Ltd.* 54,300 2,654,727 Royal Caribbean Cruises Ltd. 29,500 2,283,300 HOUSEHOLD PRODUCTS—1.1% Church & Dwight Co., Inc. 12,900 HOUSEWARES & SPECIALTIES—2.4% Newell Brands, Inc. 59,096 INDUSTRIAL GASES—0.5% Air Products & Chemicals, Inc. 4,000 INDUSTRIAL MACHINERY—1.5% Colfax Corp.* 17,300 561,039 Donaldson Co., Inc. 23,300 761,444 Graco, Inc. 5,300 415,467 INTERNET SOFTWARE & SERVICES—2.9% comScore, Inc.* 21,300 652,206 Cornerstone OnDemand, Inc.* 14,139 485,675 Criteo SA#* 10,400 433,576 LinkedIn Corp., Cl. A* 3,300 413,523 Palantir Technologies, Inc., Cl. A* ,@ 12,426 136,686 SPS Commerce, Inc.* 10,500 534,765 Stamps.com, Inc.* 6,200 510,632 Twitter, Inc.* 9,300 135,966 - 27 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INVESTMENT BANKING & BROKERAGE—0.6% TD Ameritrade Holding Corp. 24,600 $ LEISURE PRODUCTS—1.0% Coach, Inc. 26,700 LIFE SCIENCES TOOLS & SERVICES—0.3% Quintiles Transnational Holdings, Inc.* 5,400 OIL & GAS DRILLING—0.3% Patterson-UTI Energy, Inc. 16,900 OIL & GAS EXPLORATION & PRODUCTION—0.7% Devon Energy Corp. 7,500 260,100 Newfield Exploration Co.* 6,300 228,375 PDC Energy, Inc.* 4,400 276,276 PACKAGED FOODS & MEATS—2.1% ConAgra Foods, Inc. 4,000 178,240 Mead Johnson Nutrition Co., Cl. A 4,100 357,315 The WhiteWave Foods Co.* 20,600 828,326 TreeHouse Foods, Inc.* 12,000 1,060,800 PHARMACEUTICALS—1.0% Akorn, Inc.* 4,000 101,800 Jazz Pharmaceuticals PLC.* 2,400 361,680 Pacira Pharmaceuticals, Inc.* 11,300 611,443 REAL ESTATE SERVICES—0.4% Jones Lang LaSalle, Inc. 4,000 REGIONAL BANKS—1.7% Citizens Financial Group, Inc. 36,000 822,600 Signature Bank* 8,400 1,157,772 RESEARCH & CONSULTING SERVICES—2.4% CoStar Group, Inc.* 3,700 730,047 Verisk Analytics, Inc., Cl. A* 25,100 1,947,258 SECURITY & ALARM SERVICES—0.8% Tyco International PLC. 24,900 SEMICONDUCTOR EQUIPMENT—0.9% Lam Research Corp. 12,700 SEMICONDUCTORS—4.6% Broadcom Ltd. 13,600 1,982,200 Cavium Networks, Inc.* 8,100 399,897 Microsemi Corp.* 22,900 773,791 NXP Semiconductors NV* 10,900 929,552 Skyworks Solutions, Inc. 16,800 1,122,576 - 28 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOFT DRINKS—0.6% Monster Beverage Corp.* 4,700 $ SPECIALIZED CONSUMER SERVICES—1.3% ServiceMaster Global Holdings, Inc.* 38,200 SPECIALIZED FINANCE—1.4% Moody's Corp. 2,900 277,588 S&P Global, Inc. 11,900 1,271,515 SPECIALTY CHEMICALS—4.3% Axalta Coating Systems Ltd.* 34,000 967,980 Balchem Corp. 7,300 447,928 Celanese Corp. 11,800 834,260 PPG Industries, Inc. 11,300 1,247,407 The Sherwin-Williams Co. 4,900 1,407,819 SPECIALTY STORES—3.4% Signet Jewelers Ltd. 10,300 1,118,168 The Michaels Cos, Inc.* 26,400 750,552 Tractor Supply Co. 10,900 1,031,794 Ulta Salon, Cosmetics & Fragrance, Inc.* 4,800 999,744 SYSTEMS SOFTWARE—4.5% Fortinet, Inc.* 41,800 1,358,918 Proofpoint, Inc.* 9,900 576,774 Red Hat, Inc.* 6,400 469,568 ServiceNow, Inc.* 26,800 1,915,664 Tableau Software, Inc., Cl. A* 4,900 253,330 TubeMogul, Inc.* 43,100 558,576 TRADING COMPANIES & DISTRIBUTORS—1.7% HD Supply Holdings, Inc.* 56,200 TRUCKING—0.4% Old Dominion Freight Line, Inc.* 6,000 TOTAL COMMON STOCKS (Cost $104,408,492) PREFERRED STOCKS—1.9% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 77,008 32,344 Choicestream, Inc., Cl. B* ,@,(a) 144,793 60,813 BIOTECHNOLOGY—1.1% Prosetta Biosciences, Inc.* ,@,(a) 166,009 750,361 Tolero Pharmaceuticals, Inc.* ,@,(a) 354,870 468,428 INTERNET SOFTWARE & SERVICES—0.5% Palantir Technologies, Inc., Cl. B* ,@ 50,675 557,425 - 29 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT.) Palantir Technologies, Inc., Cl. D* ,@ 6,602 $ 72,622 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 7,588 TOTAL PREFERRED STOCKS (Cost $2,589,818) REAL ESTATE INVESTMENT TRUST—3.3% SHARES VALUE HEALTH CARE—0.5% Omega Healthcare Investors, Inc. 15,900 MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 22,200 OFFICE—0.7% Digital Realty Trust, Inc. 8,700 SPECIALIZED—1.6% Crown Castle International Corp. 14,300 1,242,384 Lamar Advertising Co., Cl. A 9,300 576,972 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,847,331) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 240,362 (Cost $240,362) Total Investments (Cost $111,086,003) (b) 99.6 % Other Assets in Excess of Liabilities 0.4 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $111,151,232, amounted to $1,955,662 which consisted of aggregate gross unrealized appreciation of $9,720,231 and aggregate gross unrealized depreciation of $7,764,569. * Non-income producing security. - 30 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc. 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % 0. 27 % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 2,573,574 2.26 % See Notes to Financial Statements. - 31 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—92.7% SHARES VALUE AEROSPACE & DEFENSE—0.8% Hexcel Corp. 40,650 $ AIR FREIGHT & LOGISTICS—0.5% Forward Air Corp. 26,303 APPAREL ACCESSORIES & LUXURY GOODS—0.6% G-III Apparel Group Ltd.* 31,800 APPAREL RETAIL—1.7% American Eagle Outfitters, Inc. 114,300 1,635,633 Burlington Stores, Inc.* 43,400 2,472,498 APPLICATION SOFTWARE—13.9% American Software, Inc., Cl. A 381,602 3,487,842 ANSYS, Inc.* 13,200 1,198,164 Blackbaud, Inc. 69,650 4,302,280 Ellie Mae, Inc.* 19,000 1,588,400 Fair Isaac Corp. 14,350 1,531,288 Guidewire Software, Inc.* 34,350 1,956,920 HubSpot, Inc.* 27,750 1,229,048 Manhattan Associates, Inc.* 81,050 4,906,767 Monotype Imaging Holdings, Inc. 39,500 870,185 Paycom Software, Inc.* 98,550 3,765,596 Textura Corp.* 76,000 2,005,640 Tyler Technologies, Inc.* 42,100 6,163,861 ASSET MANAGEMENT & CUSTODY BANKS—0.9% WisdomTree Investments, Inc. 202,277 AUTO PARTS & EQUIPMENT—0.9% Tenneco, Inc.* 42,300 AUTOMOTIVE RETAIL—0.8% Lithia Motors, Inc., Cl. A 21,800 BIOTECHNOLOGY—3.9% ACADIA Pharmaceuticals, Inc.* 57,550 1,858,865 Anacor Pharmaceuticals, Inc.* 15,750 988,155 Halozyme Therapeutics, Inc.* 66,850 705,267 Heron Therapeutics, Inc.* 34,750 745,040 Juno Therapeutics, Inc.* 15,100 635,559 Neurocrine Biosciences, Inc.* 18,350 836,393 Portola Pharmaceuticals, Inc.* 39,450 937,332 TESARO, Inc.* 35,400 1,466,976 Ultragenyx Pharmaceutical, Inc.* 16,100 1,088,682 BUILDING PRODUCTS—1.7% Masonite International Corp.* 61,050 CASINOS & GAMING—1.0% Penn National Gaming, Inc.* 142,850 - 32 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE COMMODITY CHEMICALS—0.6% Calgon Carbon Corp. 80,000 $ CONSUMER FINANCE—1.1% LendingClub Corp.* 330,500 DATA PROCESSING & OUTSOURCED SERVICES—2.1% Euronet Worldwide, Inc.* 41,450 3,195,795 MAXIMUS, Inc. 35,050 1,854,145 EDUCATION SERVICES—0.5% Strayer Education, Inc.* 25,850 ELECTRONIC COMPONENTS—1.1% DTS, Inc.* 117,950 ELECTRONIC EQUIPMENT MANUFACTURERS—3.8% Cognex Corp. 95,997 3,410,773 FEI Co. 44,550 3,965,841 FLIR Systems, Inc. 57,300 1,731,033 FOOD DISTRIBUTORS—1.1% Performance Food Group Co.* 104,650 HEALTH CARE EQUIPMENT—5.8% Abaxis, Inc. 85,000 3,852,200 ABIOMED, Inc.* 36,700 3,565,038 Cantel Medical Corp. 74,600 4,997,454 STERIS PLC. 20,550 1,452,268 HEALTH CARE FACILITIES—3.3% Amsurg Corp.* 34,350 2,781,663 Surgery Partners, Inc.* 92,300 1,503,567 VCA Antech, Inc.* 55,150 3,472,795 HEALTH CARE SUPPLIES—4.4% Meridian Bioscience, Inc. 68,950 1,317,635 Neogen Corp.* 121,350 5,732,574 Quidel Corp.* 196,901 3,406,387 HEALTH CARE TECHNOLOGY—3.8% Medidata Solutions, Inc.* 93,800 4,092,494 Veeva Systems, Inc., Cl. A* 95,150 2,617,577 Vocera Communications, Inc.* 193,200 2,264,304 HOME ENTERTAINMENT SOFTWARE—0.5% Take-Two Interactive Software, Inc.* 32,150 HOME FURNISHING RETAIL—0.3% Williams-Sonoma, Inc. 14,000 - 33 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—0.9% Diamond Resorts International, Inc.* 103,550 $ HUMAN RESOURCE & EMPLOYMENT SERVICES—2.9% On Assignment, Inc.* 84,850 3,059,691 WageWorks, Inc.* 69,850 3,762,121 INDUSTRIAL MACHINERY—3.3% Proto Labs, Inc.* 60,950 3,646,639 Sun Hydraulics Corp. 119,600 4,231,448 INTERNET SOFTWARE & SERVICES—4.3% comScore, Inc.* 48,450 1,483,539 NIC, Inc. 109,450 1,938,360 SPS Commerce, Inc.* 50,700 2,582,151 Stamps.com, Inc.* 50,254 4,138,919 INVESTMENT BANKING & BROKERAGE—0.5% Evercore Partners, Inc., Cl. A 24,750 LEISURE FACILITIES—0.5% Planet Fitness, Inc., Cl. A* 77,800 LIFE SCIENCES TOOLS & SERVICES—4.1% Bio-Techne Corp. 55,400 5,162,172 Luminex Corp.* 163,700 3,290,370 PRA Health Sciences, Inc.* 24,900 1,181,505 MANAGED HEALTH CARE—0.6% Molina Healthcare, Inc.* 29,500 MOVIES & ENTERTAINMENT—0.6% Lions Gate Entertainment Corp. 61,750 OIL & GAS EQUIPMENT & SERVICES—0.6% RPC, Inc. 87,650 OIL & GAS EXPLORATION & PRODUCTION—1.0% Parsley Energy, Inc., Cl. A* 39,050 914,551 QEP Resources, Inc. 83,600 1,498,948 PACKAGED FOODS & MEATS—0.6% TreeHouse Foods, Inc.* 17,350 PAPER PACKAGING—0.5% Graphic Packaging Holding Co. 94,600 PHARMACEUTICALS—1.7% Impax Laboratories, Inc.* 33,550 1,118,892 Pacira Pharmaceuticals, Inc.* 28,850 1,561,074 Revance Therapeutics, Inc.* 35,800 658,004 The Medicines Co.* 21,250 756,287 - 34 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE REGIONAL BANKS—2.3% Bank of the Ozarks, Inc. 42,600 $ 1,759,380 Boston Private Financial Holdings, Inc. 172,750 2,111,005 Investors Bancorp, Inc. 138,100 1,595,055 RESTAURANTS—3.3% Dave & Buster's Entertainment, Inc.* 50,300 1,946,610 Fiesta Restaurant Group, Inc.* 33,700 1,082,107 Shake Shack, Inc., Cl. A* 61,600 2,249,632 Wingstop, Inc.* 102,050 2,545,127 SEMICONDUCTORS—2.8% Cavium Networks, Inc.* 35,050 1,730,418 Microsemi Corp.* 77,550 2,620,415 Monolithic Power Systems, Inc. 38,650 2,412,533 SPECIALTY CHEMICALS—1.9% Balchem Corp. 74,530 SPECIALTY STORES—0.9% Five Below, Inc.* 48,390 SYSTEMS SOFTWARE—3.2% Fleetmatics Group PLC.* 51,500 1,866,875 Proofpoint, Inc.* 57,546 3,352,630 TubeMogul, Inc.* 188,900 2,448,144 TRADING COMPANIES & DISTRIBUTORS—1.1% Watsco, Inc. 18,700 TOTAL COMMON STOCKS (Cost $214,642,880) PREFERRED STOCKS—1.1% SHARES VALUE BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@,(a) 133,263 602,349 Tolero Pharmaceuticals, Inc.* ,@,(a) 448,284 591,735 PHARMACEUTICALS—0.6% Intarcia Therapeutics, Inc.* ,@ 41,238 TOTAL PREFERRED STOCKS (Cost $3,287,452) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 21,650 – Neuralstem, Inc., 1/8/2019* 250,375 – – TOTAL RIGHTS (Cost $0) – - 35 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—3.0% SHARES VALUE SPECIALIZED—3.0% CyrusOne, Inc. 86,500 $ 3,817,245 Sovran Self Storage, Inc. 31,300 3,324,686 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $5,188,034) SPECIAL PURPOSE VEHICLE—0.3% SHARES VALUE CONSUMER FINANCE—0.3% JS Kred SPV I, LLC. @ 775,134 (Cost $775,134) Total Investments (Cost $223,893,500) (b) 97.1 % Other Assets in Excess of Liabilities 2.9 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $229,762,922, amounted to $1,383,016 which consisted of aggregate gross unrealized appreciation of $21,938,309 and aggregate gross unrealized depreciation of $20,555,293. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 Intarcia Therapeutics, Inc. 03/27/14 $ % $ % JS Kred SPV I, LLC. 06/26/15 % % Prosetta Biosciences, Inc. 02/06/15 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 3,332,134 1.40 % See Notes to Financial Statements. - 36 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities April 30, 2016 (Unaudited) Alger Capital Alger Capital Appreciation Appreciation Focus Institutional Fund Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 3,523,097,593 $ 67,152,316 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 1,554,055 347,249 Cash and cash equivalents 133,799,720 3,324,233 Receivable for investment securities sold 67,626,289 2,132,282 Receivable for shares of beneficial interest sold 8,612,380 90,551 Dividends and interest receivable 1,858,062 28,022 Receivable from Investment Manager — 23,320 Prepaid expenses 277,828 50,642 Total Assets 3,736,825,927 73,148,615 LIABILITIES: Payable for investment securities purchased 68,228,750 2,275,479 Payable for shares of beneficial interest redeemed 12,879,887 101,390 Accrued investment advisory fees 2,249,498 41,604 Accrued transfer agent fees 920,611 20,826 Accrued distribution fees 247,758 12,740 Accrued administrative fees 84,074 1,611 Accrued shareholder servicing fees 764,309 5,168 Accrued shareholder administrative fees 30,572 774 Accrued other expenses 240,223 38,270 Total Liabilities 85,645,682 2,497,862 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 3,456,961,176 72,038,511 Undistributed net investment income (accumulated loss) (14,405,430 ) (324,641 ) Undistributed net realized gain (accumulated realized loss) (83,734,760 ) (3,895,230 ) Net unrealized appreciation on investments 292,359,259 2,832,113 NET ASSETS $ $ * Identified cost $ 3,229,896,310 $ 64,321,738 ** Identified cost $ 2,396,079 $ 345,713 See Notes to Financial Statements. - 37 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Capital Alger Capital Appreciation Appreciation Focus Institutional Fund Fund NET ASSETS BY CLASS: Class A $ — $ 25,889,187 Class C $ — $ 8,847,645 Class I $ 3,056,715,906 $ 24,535,130 Class R $ 594,464,339 $ — Class Z $ — $ 11,378,791 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A — 1,133,755 Class C — 397,327 Class I 120,505,848 1,069,481 Class R 25,721,849 — Class Z — 491,690 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share $ — $ 22.83 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ — $ 24.10 Class C — Net Asset Value Per Share $ — $ 22.27 Class I — Net Asset Value Per Share $ 25.37 $ 22.94 Class R — Net Asset Value Per Share $ 23.11 $ — Class Z — Net Asset Value Per Share $ — $ 23.14 See Notes to Financial Statements. - 38 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Small Cap Alger Mid Cap Growth Growth Institutional Institutional Fund Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 111,791,198 $ 229,951,854 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 1,315,696 1,194,084 Cash and cash equivalents 569,694 7,319,034 Receivable for investment securities sold 3,258,957 4,058,643 Receivable for shares of beneficial interest sold 56,857 212,857 Dividends and interest receivable 33,918 5,180 Prepaid expenses 21,615 68,056 Total Assets 117,047,935 242,809,708 LIABILITIES: Payable for investment securities purchased 3,000,589 2,995,183 Payable for shares of beneficial interest redeemed 331,451 1,315,461 Accrued investment advisory fees 72,337 165,141 Accrued transfer agent fees 49,803 148,424 Accrued distribution fees 6,162 6,003 Accrued administrative fees 2,617 5,607 Accrued shareholder servicing fees 23,795 50,970 Accrued shareholder administrative fees 952 2,039 Accrued other expenses 51,863 97,510 Total Liabilities 3,539,569 4,786,338 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 396,339,370 245,371,105 Undistributed net investment income (accumulated loss) (670,068 ) 2,000,206 Undistributed net realized gain (accumulated realized loss) (284,181,558 ) (16,600,379 ) Net unrealized appreciation on investments 2,020,892 7,252,438 NET ASSETS $ $ * Identified cost $ 109,117,591 $ 221,941,747 ** Identified cost $ 1,968,412 $ 1,951,753 See Notes to Financial Statements. - 39 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Small Cap Alger Mid Cap Growth Growth Institutional Institutional Fund Fund NET ASSETS BY CLASS: Class I $ 98,716,014 $ 223,723,062 Class R $ 14,792,352 $ 14,300,308 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class I 4,664,719 16,048,309 Class R 753,768 1,197,983 NET ASSET VALUE PER SHARE: Class I — Net Asset Value Per Share $ 21.16 $ 13.94 Class R — Net Asset Value Per Share $ 19.62 $ 11.94 See Notes to Financial Statements. - 40 - THE ALGER INSTITUTIONAL FUNDS Statement of Operations For the six months ended April 30, 2016 (Unaudited) Alger Capital Alger Capital Appreciation Appreciation Focus Institutional Fund Fund INCOME: Dividends (net of foreign withholding taxes*) $ 20,809,885 $ 334,732 Interest 91,907 2,119 Total Income 20,901,792 336,851 EXPENSES: Advisory fees — Note 3(a) 13,521,916 240,512 Distribution fees — Note 3(c) Class A — 32,170 Class C — 38,878 Class R 1,512,799 — Shareholder servicing fees — Note 3(k) 4,588,715 30,507 Shareholder administrative fees — Note 3(f) 183,549 4,477 Administration fees — Note 3(b) 504,758 9,316 Custodian fees 108,925 30,162 Transfer agent fees and expenses — Note 3(f) 1,085,732 31,901 Printing fees 134,852 5,094 Professional fees 106,338 14,221 Registration fees 75,276 35,659 Trustee fees — Note 3(g) 73,378 1,461 Fund accounting fees 233,223 6,682 Miscellaneous 53,615 3,622 Total Expenses 22,183,076 484,662 Less, expense reimbursements/waivers — Note 3(a) — (64,428 ) Net Expenses 22,183,076 420,234 NET INVESTMENT LOSS (1,281,284 ) (83,383 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized gain (loss) on investments 21,543,170 (2,832,818 ) Net realized (loss) on foreign currency transactions (14,707 ) — Net change in unrealized (depreciation) on investments, optionsand foreign currency (180,558,304 ) (588,307 ) Net realized and unrealized (loss) on investments, options, and foreign currency (159,029,841 ) (3,421,125 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) * Foreign withholding taxes $ 92,083 $ — See Notes to Financial Statements. - 41 - THE ALGER INSTITUTIONAL FUNDS Statement of Operations For the six months ended April 30, 2016 (Unaudited) (Continued) Alger Small Cap Alger Mid Cap Growth Growth Institutional Institutional Fund Fund INCOME: Dividends $ 425,699 $ 721,683 Interest 1,968 1,370 Total Income 427,667 723,053 EXPENSES: Advisory fees — Note 3(a) 450,655 1,196,112 Distribution fees — Note 3(c) Class R 38,716 38,684 Shareholder servicing fees — Note 3(k) 148,242 369,170 Shareholder administrative fees — Note 3(f) 5,929 14,767 Administration fees — Note 3(b) 16,306 40,609 Custodian fees 23,845 29,946 Interest expenses — 5,757 Transfer agent fees and expenses — Note 3(f) 52,946 99,344 Printing fees 1,700 17,480 Professional fees 22,879 24,975 Registration fees 2,352 38,815 Trustee fees — Note 3(g) 2,484 5,557 Fund accounting fees 8,035 17,781 Miscellaneous 5,347 7,870 Total Expenses 779,436 1,906,867 NET INVESTMENT LOSS (351,769 ) (1,183,814 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized (loss) on investments (4,050,057 ) (11,100,828 ) Net change in unrealized (depreciation) on investments, optionsand foreign currency (3,790,954 ) (22,576,081 ) Net realized and unrealized (loss) on investments, options, and foreign currency (7,841,011 ) (33,676,909 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) See Notes to Financial Statements. - 42 - THE ALGER INSTITUTIONAL FUNDS Statements of Changes in Net Assets (Unaudited) Alger Capital Appreciation Institutional Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (1,281,284 ) $ (5,661,878 ) Net realized gain on investments, options and foreign currency 21,528,463 293,239,703 Net change in unrealized appreciation (depreciation) on investments, options and foreign currency (180,558,304 ) 25,070,288 Net increase (decrease) in net assets resulting from operations (160,311,125 ) 312,648,113 Dividends and distributions to shareholders from: Net realized gains: Class I (229,560,756 ) (321,833,735 ) Class R (50,476,174 ) (64,146,416 ) Total dividends and distributions to shareholders (280,036,930 ) (385,980,151 ) Increase (decrease) from shares of beneficial interest transactions: Class I 223,058,987 693,918,464 Class R 17,739,614 144,649,699 Net increase from shares of beneficial interest transactions — Note 6(a) 240,798,601 838,568,163 Total increase (decrease) (199,549,454 ) 765,236,125 Net Assets: Beginning of period 3,850,729,699 3,085,493,574 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (14,405,430 ) $ (9,105,013 ) See Notes to Financial Statements. - 43 - THE ALGER INSTITUTIONAL FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Capital Appreciation Focus Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (83,383 ) $ (42,037 ) Net realized gain (loss) on investments, options and foreign currency (2,832,818 ) 2,309,907 Net change in unrealized appreciation (depreciation) on investments, options and foreign currency (588,307 ) 1,268,548 Net increase (decrease) in net assets resulting from operations (3,504,508 ) 3,536,418 Dividends and distributions to shareholders from: Net realized gains: Class A (316,453 ) — Class C (87,313 ) — Class I (274,831 ) — Class Z (120,412 ) — Total dividends and distributions to shareholders (799,009 ) — Increase (decrease) from shares of beneficial interest transactions: Class A 3,609,012 16,877,719 Class C 2,783,922 3,632,471 Class I 1,511,803 10,433,186 Class Z 8,376,754 2,241,175 Net increase from shares of beneficial interest transactions — Note 6(a) 16,281,491 33,184,551 Redemption Fees: Class A — 180 Total Redemption Fees — Note 6(b) — 180 Total increase 11,977,974 36,721,149 Net Assets: Beginning of period 58,672,779 21,951,630 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (324,641 ) $ (164,935 ) See Notes to Financial Statements. - 44 - THE ALGER INSTITUTIONAL FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Mid Cap Growth Institutional Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (351,769 ) $ (930,358 ) Net realized gain (loss) on investments, options and foreign currency (4,050,057 ) 6,256,111 Net realized loss on written options — (85,147 ) Net change in unrealized depreciation on investments, options and foreign currency (3,790,954 ) (2,097,299 ) Net change in unrealized depreciation on investments, written options — (48,165 ) Net increase (decrease) in net assets resulting from operations (8,192,780 ) 3,095,142 Increase (decrease) from shares of beneficial interest transactions: Class I (9,186,123 ) (20,175,331 ) Class R (1,891,284 ) (4,520,619 ) Net decrease from shares of beneficial interest transactions — Note 6(a) (11,077,407 ) (24,695,950 ) Total decrease (19,270,187 ) (21,600,808 ) Net Assets: Beginning of period 132,778,553 154,379,361 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (670,068 ) $ (1,080,394 ) See Notes to Financial Statements. - 45 - THE ALGER INSTITUTIONAL FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Small Cap Growth Institutional Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (1,183,814 ) $ (4,446,611 ) Net realized gain (loss) on investments, options and foreign currency (11,100,828 ) 116,168,863 Net change in unrealized depreciation on investments, options and foreign currency (22,576,081 ) (95,572,078 ) Net increase (decrease) in net assets resulting from operations (34,860,723 ) 16,150,174 Dividends and distributions to shareholders from: Net realized gains: Class I (112,158,310 ) (115,227,005 ) Class R (6,331,284 ) (5,978,217 ) Total dividends and distributions to shareholders (118,489,594 ) (121,205,222 ) Increase (decrease) from shares of beneficial interest transactions: Class I 11,857,459 (202,968,640 ) Class R 3,750,286 (6,964,356 ) Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) 15,607,745 (209,932,996 ) Total decrease (137,742,572 ) (314,988,044 ) Net Assets: Beginning of period 375,765,942 690,753,986 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ 2,000,206 $ (3,790,706 ) See Notes to Financial Statements. - 46 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Institutional Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 28.48 $ 29.34 $ 28.21 $ 22.85 $ 20.88 $ 19.28 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) – (0.02 ) (0.02 ) 0.16 0.09 (0.01 ) Net realized and unrealized gain (loss) on investments (1.07 ) 2.46 4.57 6.21 2.64 1.61 Total from investment operations (1.07 ) 2.44 4.55 6.37 2.73 1.60 Dividends from net investment income – – (0.01 ) (0.17 ) – – Distributions from net realized gains (2.04 ) (3.30 ) (3.41 ) (0.84 ) (0.76 ) – Net asset value, end of period $ 25.37 $ 28.48 $ 29.34 $ 28.21 $ 22.85 $ 20.88 Total return (4.12 )% 8.96 % 17.63 % 29.02 % 13.70 % 8.30 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 3,056,716 $ 3,194,261 $ 2,555,737 $ 1,958,405 $ 1,470,078 $ 1,041,609 Ratio of gross expenses to average net assets 1.13 % 1.12 % 1.16 % 1.19 % 1.19 % 1.17 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.13 % 1.12 % 1.16 % 1.19 % 1.19 % 1.17 % Ratio of net investment income (loss) to average net assets 0.01 % (0.07 )% (0.07 )% 0.65 % 0.41 % (0.04 )% Portfolio turnover rate 60.02 % 136.03% (iii) 136.20% (iv) 124.43 % 137.16 % 153.30 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Amount excludes redemption in kind transaction of $294,638,130. Please see note 6 to the financial statements. (iv) Amount excludes redemption in kind transaction of $71,436,408. - 47 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Institutional Fund Class R Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 26.19 $ 27.35 $ 26.63 $ 21.76 $ 20.01 $ 18.57 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.06 ) (0.15 ) (0.14 ) 0.04 (0.02 ) (0.11 ) Net realized and unrealized gain (loss) on investments (0.98 ) 2.29 4.27 5.87 2.53 1.55 Total from investment operations (1.04 ) 2.14 4.13 5.91 2.51 1.44 Dividends from net investment income – – – (0.20 ) – – Distributions from net realized gains (2.04 ) (3.30 ) (3.41 ) (0.84 ) (0.76 ) – Net asset value, end of period $ 23.11 $ 26.19 $ 27.35 $ 26.63 $ 21.76 $ 20.01 Total return (4.38 )% 8.46 % 17.04 % 28.35 % 13.20 % 7.80 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 594,464 $ 656,469 $ 529,757 $ 442,449 $ 347,634 $ 227,260 Ratio of gross expenses to average net assets 1.61 % 1.61 % 1.64 % 1.69 % 1.69 % 1.68 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.61 % 1.61 % 1.64 % 1.69 % 1.69 % 1.68 % Ratio of net investment income (loss) to average net assets (0.47 )% (0.57 )% (0.55 )% 0.17 % (0.09 )% (0.56 )% Portfolio turnover rate 60.02 % 136.03% (iii) 136.20 %(iv) 124.43 % 137.16 % 153.30 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Amount excludes redemption in kind transaction of $294,638,130. Please see note 6 to the financial statements. (iv) Amount excludes redemption in kind transaction of $71,436,408. - 48 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Focus Fund Class A From 12/31/2012 Six months ended 4/30/2016(i) Yearended10/31/2015 Yearended10/31/2014 (commencement ofoperations) to 10/31/2013 (ii) Net asset value, beginning of period $ 24.13 $ 22.01 $ 18.69 $ 14.70 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (iii) (0.03 ) (0.02 ) (0.04 ) (0.01 ) Net realized and unrealized gain (loss) on investments (1.00 ) 2.14 3.36 4.00 Total from investment operations (1.03 ) 2.12 3.32 3.99 Distributions from net realized gains (0.27 ) – – – Net asset value, end of period $ 22.83 $ 24.13 $ 22.01 $ 18.69 Total return (iv) (4.33 )% 9.63 % 17.76 % 27.14 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 25,889 $ 23,961 $ 5,158 $ 3,496 Ratio of gross expenses to average net assets 1.36 % 1.48 % 2.38 % 2.49 % Ratio of expense reimbursements to average net assets (0.12 )% (0.18 )% (1.08 )% (1.19 )% Ratio of net expenses to average net assets 1.24 % 1.30 % 1.30 % 1.30 % Ratio of net investment income (loss) to average net assets (0.23 )% (0.08 )% (0.19 )% (0.09 )% Portfolio turnover rate 76.60 % 182.58 % 153.69 % 166.61 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 49 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Focus Fund Class C From 12/31/2012 Six monthsended 4/30/2016 (i) Year ended 10/31/2015 Year ended 10/31/2014 (commencement of operations) to 10/31/2013 (ii) Net asset value, beginning of period $ 23.62 $ 21.71 $ 18.58 $ 14.70 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (iii) (0.11 ) (0.20 ) (0.19 ) (0.11 ) Net realized and unrealized gain (loss) on investments (0.97 ) 2.11 3.32 3.99 Total from investment operations (1.08 ) 1.91 3.13 3.88 Distributions from net realized gains (0.27 ) – – – Net asset value, end of period $ 22.27 $ 23.62 $ 21.71 $ 18.58 Total return (iv) (4.64 )% 8.80 % 16.85 % 26.39 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 8,848 $ 6,542 $ 2,635 $ 1,913 Ratio of gross expenses to average net assets 2.17 % 2.25 % 3.14 % 3.27 % Ratio of expense reimbursements to average net assets (0.20 )% (0.20 )% (1.09 )% (1.22 )% Ratio of net expenses to average net assets 1.97 % 2.05 % 2.05 % 2.05 % Ratio of net investment income (loss) to average net assets (0.99 )% (0.85 )% (0.94 )% (0.83 )% Portfolio turnover rate 76.60 % 182.58 % 153.69 % 166.61 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 50 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Focus Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 24.23 $ 22.07 $ 18.72 $ 14.53 $ 13.75 $ 13.03 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.02 ) 0.01 (0.01 ) 0.15 (0.03 ) (0.04 ) Net realized and unrealized gain (loss) on investments (1.00 ) 2.15 3.36 4.04 0.81 0.86 Total from investment operations (1.02 ) 2.16 3.35 4.19 0.78 0.82 Dividends from net investment income – (0.10 ) Distributions from net realized gains (0.27 ) – Net asset value, end of period $ 22.94 $ 24.23 $ 22.07 $ 18.72 $ 14.53 $ 13.75 Total return (iii) (4.28 )% 9.79 % 17.90 % 28.84 % 5.70 % 6.30 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 24,535 $ 24,487 $ 12,897 $ 8,684 $ 15,101 $ 16,294 Ratio of gross expenses to average net assets 1.39 % 1.49 % 2.36 % 2.32 % 1.83 % 1.69 % Ratio of expense reimbursements to average net assets (0.24 )% (0.34 )% (1.21 )% (0.94 )% – – Ratio of net expenses to average net assets 1.15 % 1.15 % 1.15 % 1.38 % 1.83 % 1.69 % Ratio of net investment income (loss) to average net assets (0.14 )% 0.03 % (0.04 )% 0.95 % (0.22 )% (0.27 )% Portfolio turnover rate 76.60 % 182.58 % 153.69 % 166.61 % 153.72 % 57.74 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 51 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Focus Fund Class Z From 12/31/2012 Six months ended 4/30/2016(i) Yearended10/31/2015 Yearended10/31/2014 (commencement o foperations)to 10/31/2013 (ii) Net asset value, beginning of period $ 24.41 $ 22.17 $ 18.75 $ 14.70 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.01 0.07 0.05 0.04 Net realized and unrealized gain (loss) on investments (1.01 ) 2.17 3.37 4.01 Total from investment operations (1.00 ) 2.24 3.42 4.05 Distributions from net realized gains (0.27 ) – – – Net asset value, end of period $ 23.14 $ 24.41 $ 22.17 $ 18.75 Total return (iv) (4.16 )% 10.10 % 18.24 % 27.55 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 11,379 $ 3,683 $ 1,262 $ 128 Ratio of gross expenses to average net assets 1.16 % 1.50 % 4.78 % 10.11 % Ratio of expense reimbursements to average net assets (0.26 )% (0.61 )% (3.89 )% (9.22 )% Ratio of net expenses to average net assets 0.90 % 0.89 % 0.89 % 0.89 % Ratio of net investment income (loss) to average net assets 0.06 % 0.30 % 0.23 % 0.32 % Portfolio turnover rate 76.60 % 182.58 % 153.69 % 166.61 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 52 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Institutional Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 22.54 $ 22.18 $ 19.43 $ 14.59 $ 13.50 $ 13.11 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.05 ) (0.13 ) (0.07 ) (0.03 ) – (0.10 ) Net realized and unrealized gain (loss) on investments (1.33 ) 0.49 2.82 4.91 1.09 0.52 Total from investment operations (1.38 ) 0.36 2.75 4.88 1.09 0.42 Dividends from net investment income – – – (0.04 ) – (0.03 ) Net asset value, end of period $ 21.16 $ 22.54 $ 22.18 $ 19.43 $ 14.59 $ 13.50 Total return (6.12 )% 1.62 % 14.15 % 33.41 % 8.10 % 3.30 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 98,716 $ 114,984 $ 132,426 $ 157,391 $ 182,087 $ 317,893 Ratio of gross expenses to average net assets 1.24 % 1.20 % 1.30 % 1.29 % 1.23 % 1.18 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.24 % 1.20 % 1.30 % 1.29 % 1.23 % 1.18 % Ratio of net investment income (loss) to average net assets (0.52 )% (0.55 )% (0.32 )% (0.19 )% 0.02 % (0.69 )% Portfolio turnover rate 45.00 % 120.97 % 192.15 % 153.89 % 232.99 % 233.50 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 53 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Institutional Fund Class R Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 20.96 $ 20.74 $ 18.26 $ 13.81 $ 12.85 $ 12.51 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.11 ) (0.23 ) (0.16 ) (0.11 ) (0.07 ) (0.17 ) Net realized and unrealized gain (loss) on investments (1.23 ) 0.45 2.64 4.63 1.03 0.51 Total from investment operations (1.34 ) 0.22 2.48 4.52 0.96 0.34 Dividends from net investment income – – – (0.07 ) – – Net asset value, end of period $ 19.62 $ 20.96 $ 20.74 $ 18.26 $ 13.81 $ 12.85 Total return (6.39 )% 1.11 % 13.58 % 32.83 % 7.50 % 2.70 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 14,792 $ 17,795 $ 21,953 $ 23,599 $ 26,661 $ 34,795 Ratio of gross expenses to average net assets 1.80 % 1.74 % 1.80 % 1.79 % 1.76 % 1.74 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.80 % 1.74 % 1.80 % 1.79 % 1.76 % 1.74 % Ratio of net investment income (loss) to average net assets (1.09 )% (1.08 )% (0.82 )% (0.69 )% (0.50 )% (1.24 )% Portfolio turnover rate 45.00 % 120.97 % 192.15 % 153.89 % 232.99 % 233.50 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 54 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Institutional Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 23.10 $ 28.14 $ 33.48 $ 28.16 $ 26.99 $ 25.28 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.06 ) (0.20 ) (0.20 ) (0.11 ) (0.15 ) (0.26 ) Net realized and unrealized gain (loss) on investments (1.47 ) 0.42 0.60 8.66 2.45 1.97 Total from investment operations (1.53 ) 0.22 0.40 8.55 2.30 1.71 Distributions from net realized gains (7.63 ) (5.26 ) (5.74 ) (3.23 ) (1.13 ) – Net asset value, end of period $ 13.94 $ 23.10 $ 28.14 $ 33.48 $ 28.16 $ 26.99 Total return (9.54 )% 0.53 % 1.21 % 33.71 % 8.93 % 6.80 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 223,723 $ 357,189 $ 659,692 $ 936,554 $ 929,237 $ 1,119,966 Ratio of gross expenses to average net assets 1.26 % 1.25 % 1.24 % 1.25 % 1.23 % 1.18 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.26 % 1.25 % 1.24 % 1.25 % 1.23 % 1.18 % Ratio of net investment income (loss) to average net assets (0.78 )% (0.80 )% (0.70 )% (0.38 )% (0.54 )% (0.94 )% Portfolio turnover rate 32.75 % 125.72 % 84.10 % 77.38 % 72.43 % 70.57 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 55 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Institutional Fund Class R Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 20.92 $ 26.08 $ 31.58 $ 26.85 $ 25.91 $ 24.39 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.09 ) (0.29 ) (0.32 ) (0.23 ) (0.28 ) (0.40 ) Net realized and unrealized gain (loss) on investments (1.26 ) 0.39 0.56 8.19 2.35 1.92 Total from investment operations (1.35 ) 0.10 0.24 7.96 2.07 1.52 Distributions from net realized gains (7.63 ) (5.26 ) (5.74 ) (3.23 ) (1.13 ) – Net asset value, end of period $ 11.94 $ 20.92 $ 26.08 $ 31.58 $ 26.85 $ 25.91 Total return (9.74 )% 0.02 % 0.74 % 33.05 % 8.40 % 6.20 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 14,300 $ 18,577 $ 31,062 $ 41,022 $ 47,507 $ 62,211 Ratio of gross expenses to average net assets 1.78 % 1.74 % 1.72 % 1.73 % 1.73 % 1.71 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.78 % 1.74 % 1.72 % 1.73 % 1.73 % 1.71 % Ratio of net investment income (loss) to average net assets (1.30 )% (1.30 )% (1.18 )% (0.83 )% (1.05 )% (1.47 )% Portfolio turnover rate 32.75 % 125.72 % 84.10 % 77.38 % 72.43 % 70.57 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 56 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Institutional Funds (the “Trust”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Trust operates as a series company and currently offers an unlimited number of shares of beneficial interest in four funds — Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund (collectively, the “Funds” or individually, each a “Fund”). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Each Fund offers one or more of the following share classes: Class A, C, I, R and Z. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I, R and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the cost of its transfer agency and sub-transfer agency services, and each of Classes A, C and R bears the cost of its plan of distribution. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Trust’s Board of Trustees (“Board”). Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. - 57 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Funds are open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s - 58 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Board and comprised of representatives of the Trust’s investment adviser. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee generally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1, 2 and 3 are recognized at the end of the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits. (c) Securities Transactions and Investment Income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. (d) Foreign Currency Translations: The books and records of the Funds are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the accompanying Statements of Operations. (e) Option Contracts: When a Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less - 59 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Fund has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Fund. The Fund as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. The Funds may also purchase put and call options. Each Fund pays a premium which is included in the Fund’s accompanying Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (f) Lending of Fund Securities: The Funds may lend their securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of a Fund’s total assets, as defined in its prospectuses. The Funds earn fees on the securities loaned, which are included in interest income in the accompanying Statements of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Funds may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Funds are required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Funds. Collateral is returned to the borrower upon settlement of the loan. There were no securities loaned as of April 30, 2016. (g) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Funds on the ex-dividend date. Dividends from net investment income and distributions from net realized gains are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of a Fund’s distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of - 60 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at fiscal year end and have no impact on the net asset values of the Funds and are designed to present each Fund’s capital accounts on a tax basis. (h) Federal Income Taxes: It is each Fund’s policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided that the Funds maintain such compliance, no federal income tax provision is required. Each Fund is treated as a separate entity for the purpose of determining such compliance. Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes (“ASC 740”) requires the Funds to measure and recognize in their financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Funds file income tax returns in the U.S., as well as New York State and New York City. The statute of limitations on the Funds’ tax returns remains open for the tax years 2012-2015. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (i) Allocation Methods: The Trust accounts separately for the assets, liabilities and operations of each Fund. Expenses directly attributable to each Fund are charged to that Fund’s operations; expenses which are applicable to all Funds are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of each Fund are allocated among the Fund’s classes based on relative net assets, with the exception of distribution fees, transfer agency fees, and shareholder servicing and related fees. (j) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. These unaudited interim financial statements reflect all adjustments which are, in the opinion of management, necessary to present a fair statement of results for the interim period. Actual results may differ from those estimates. All such adjustments are of normal recurring nature. NOTE 3 — Investment Advisory Fees and Other Transactions with Affiliates: (a) Investment Advisory Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Investment Advisory Agreement with Fred Alger Management, Inc. (“Alger Management” or the “Manager”), are payable monthly and computed based on the following rates. The actual rate paid as a percentage of average daily net assets, for the six months ended April 30, 2016, is set forth below under the heading “Actual Rate.” Tier 1 Tier 2 Tier 3 Actual Rate Alger Capital Appreciation Institutional Fund (a) 0.810 % 0.650 % 0.600 % 0.740 % Alger Capital Appreciation Focus Fund (b) 0.710 0.600 — 0.710 - 61 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Tier 1 Tier 2 Tier 3 Actual Rate Alger Mid Cap Growth Institutional Fund (b) 0.760 0.700 — 0.760 Alger Small Cap Growth Institutional Fund (b) 0.810 0.750 — 0.810 (a) Tier 1 rate is paid on assets up to $2 billion, Tier 2 rate is paid on assets between $2 to $4 billion, and Tier 3 rate is paid on assets in excess of $4 billion. (b) Tier 1 rate is paid on assets up to $1 billion and Tier 2 rate is paid on assets in excess of $1 billion. Alger Management has established expense caps for the Alger Capital Appreciation Focus Fund Class A, Class C, Class I and Class Z shares, effective through February 28, 2017, whereby it reimburses the share classes if annualized operating expenses (excluding interest, taxes, brokerage, dividend expenses and extraordinary expenses) exceed the rates, based on average daily net assets, listed below: FEES WAIVED / REIMBURSED FOR THE SIX MONTHS CLASS ENDED A C I Z APRIL 30, 2016 Alger Capital Appreciation Focus Fund* 1.15 % 1.90 % 1.15 % 0.95 % $ 64,428 *Prior to March 1, 2016, the expense cap for the Alger Capital Appreciation Focus Fund Class A was 1.30%, Class C was 2.05% Class I was 1.15% and Class Z was 0.89%. Fred Alger Management, Inc. may recoup reimbursed expenses during the one-year term of the expense reimbursement contract if the expense ratio falls below the stated limitation. (b) Administration Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Administration Agreement with Fred Alger Management, Inc., are payable monthly and computed based on the average daily net assets of each Fund at the annual rate of 0.0275%. (c) Distribution Fees: Class A Shares: The Trust has adopted a Distribution Plan pursuant to which Class A shares of Alger Capital Appreciation Focus Fund pay Fred Alger & Company, Incorporated, the Fund’s distributor (the “Distributor” or “Alger Inc.”) and an affiliate of Alger Management, a fee at the annual rate of 0.25% of the respective average daily net assets of the Class A shares of the Fund to compensate Alger Inc. for its activities and expenses incurred in distributing and servicing the Class A shares. The fees paid may be more or less than the expenses incurred by Alger Inc. Class C Shares: The Trust has adopted a Distribution Plan pursuant to which Class C shares of Alger Capital Appreciation Focus Fund pay Alger Inc. a fee at the annual rate of 1% of the average daily net assets of the Class C shares of the Fund to compensate Alger Inc. for its activities and expenses incurred in distributing and servicing the Class C shares. The fees paid may be more or less than the expenses incurred by Alger Inc. Class R Shares: The Trust has adopted a Distribution Plan pursuant to which Class R shares of each Fund issuing such shares pay Alger Inc. a fee at the annual rate of 0.50% of the respective average daily net assets of the Class R shares of the designated Fund to compensate Alger Inc. for its activities and expenses incurred in distributing and servicing - 62 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) the Class R shares. The fees paid may be more or less than the expenses incurred by the Distributor. (d) Sales Charges: Purchases and sales of shares of the Alger Capital Appreciation Focus Fund may be subject to initial sales charges or contingent deferred sales charges. The contingent deferred sales charges are used by Alger Inc. to offset distribution expenses previously incurred. Sales charges do not represent expenses of the Trust. For the six months ended April 30, 2016, the initial sales charges and contingent deferred sales charges imposed, all of which were retained by Alger Inc., were as follows: CONTINGENT INITIAL SALES DEFERRED SALES CHARGES CHARGES Alger Capital Appreciation Focus Fund $ – $ 235 (e) Brokerage Commissions: During the six months ended April 30, 2016, the Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund paid Alger Inc. commissions of $744,434, $10,992, $13,935 and $46,366, respectively, in connection with securities transactions. (f) Shareholder Administrative Fees: The Trust has entered into a shareholder administrative services agreement with Alger Management to compensate Alger Management for its liaison and administrative oversight of Boston Financial Data Services, Inc., the transfer agent, and other related services. The Funds compensate Alger Management at the annual rate of 0.0165% of their respective average daily net assets for the Class A and Class C shares and 0.01% of their respective average daily net assets of the Class I, Class R and Class Z shares for these services. Alger Management makes payments to intermediaries that provide sub-accounting services to omnibus accounts invested in the Funds. A portion of the fees paid by Alger Management to intermediaries that provide sub-accounting services are charged back to the appropriate Fund, subject to certain limitations, as approved by the Trust’s Board of Trustees. For the six months ended April 30, 2016, Alger Management charged back to the Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund, and Alger Small Cap Growth Institutional Fund, $688,349, $11,424, $38,154 and $104,400, respectively, for these services, which are included in the transfer agent fees and expenses in the accompanying Statements of Operations. (g) Trustee Fees: From November 1, 2015 through February 29, 2016, each trustee who is not affiliated with Alger Management or its affiliates each, an “Independent Trustee” received a fee of $25,875 for each board meeting attended, to a maximum of $103,500 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The Independent Trustee appointed as Chairman of the Board of Trustees received additional compensation of $24,300 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee received a fee of $2,500 for each Audit Committee meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. - 63 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Effective March 1, 2016, each Independent Trustee receives a fee of $27,250 for each board meeting attended, to a maximum of $109,000 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The Independent Trustee appointed as Chairman of the Board of Trustees receives additional compensation of $26,000 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee receives a fee of $2,500 for each Audit Committee meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. (h) Interfund Trades: The Funds engaged in purchase and sale transactions with funds that have a common investment adviser. For the six months ended April 30, 2016, these purchases and sales were as follows: Purchases Sales Alger Capital Appreciation Institutional Fund $ 899,850 – Alger Small Cap Growth Institutional Fund – $ 608,470 (i) Interfund Loans: The Funds, along with other funds advised by Alger Management, may borrow money from and lend money to each other for temporary or emergency purposes. To the extent permitted under its investment restrictions, each fund may lend uninvested cash in an amount up to 15% of its net assets to other funds. If a fund has borrowed from other funds and has aggregate borrowings from all sources that exceed 10% of the fund’s total assets, such fund will secure all of its loans from other funds. The interest rate charged on interfund loans is equal to the average of the overnight time deposit rate and bank loan rate available to the funds. There were no interfund loans outstanding as of April 30, 2016. During the six months ended April 30, 2016, Alger Small Cap Growth Institutional Fund incurred interest expense of $5,561 in connection with interfund loans. (j) Other Transactions With Affiliates: Certain officers of the Trust are directors and officers of Alger Management and the Distributor. At April 30, 2016, Alger Management and its affiliated entities owned the following shares: SHARE CLASS A C Z Alger Capital Appreciation Focus Fund 6,878 6,880 35,366 (k) Shareholder Servicing Fees: The Trust has entered into a shareholder servicing agreement with Alger Inc. whereby Alger Inc. provides Class I shares and Class R shares of the Trust with ongoing servicing of shareholder accounts. As compensation for such services, the Class I shares and Class R shares of each Fund pay Alger Inc. a monthly fee at an annual rate of 0.25% of the value of the average daily net assets of those classes. The fees paid may be more or less than the expenses incurred by the Distributor. NOTE 4 — Securities Transactions: The following summarizes the securities transactions by the Funds, other than U.S. Government securities, short-term securities, purchased options and short sales, for the six months ended April 30, 2016: - 64 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) PURCHASES SALES Alger Capital Appreciation Institutional Fund $ 4,444,944,081 $ 2,134,408,637 Alger Capital Appreciation Focus Fund 63,938,245 49,447,338 Alger Mid Cap Growth Institutional Fund 52,660,446 57,096,754 Alger Small Cap Growth Institutional Fund 98,117,706 204,137,030 Transactions in foreign securities may involve certain considerations and risks not typically associated with those of U.S. companies because of, among other factors, the level of governmental supervision and regulation of foreign security markets, and the possibility of political or economic instability. Additional risks associated with investing in emerging markets include increased volatility, limited liquidity, and less stringent regulatory and legal system. NOTE 5 — Borrowing: The Funds may borrow from their custodian on an uncommitted basis. Each Fund pays the custodian a market rate of interest, generally based upon the London Interbank Offered Rate. The Funds may also borrow from other funds advised by Alger Management, as discussed in Note 3(i). For the six months ended April 30, 2016, the Funds had the following borrowings: AVERAGE DAILY WEIGHTED AVERAGE BORROWING INTEREST RATE Alger Small Cap Growth Institutional Fund $ 902,796 1.28 % The highest amount borrowed during the six months ended April 30, 2016 for each Fund was as follows: HIGHEST BORROWING Alger Small Cap Growth Institutional Fund $ 13,450,000 - 65 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NOTE 6 — Share Capital: (a) The Trust has an unlimited number of authorized shares of beneficial interest of $.001 par value which are presently divided into four series. Each series is divided into two sep- arate classes, except that the shares of Alger Capital Appreciation Focus Fund are divided into four separate classes. The transactions of shares of beneficial interest were as follows: FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2016 OCTOBER 31, 2015 SHARES AMOUNT SHARES AMOUNT Alger Capital Appreciation Institutional Fund Class I: Shares sold 19,836,293 $ 510,259,367 50,542,053 $ 1,431,830,828 Dividends reinvested 8,328,490 222,703,812 11,586,846 312,381,372 Shares redeemed (19,801,968 ) (509,904,191 ) (37,104,435 ) (1,050,293,736 ) Net increase $ $ Class R: Shares sold 3,136,557 $ 74,082,545 9,057,734 $ 233,025,489 Dividends reinvested 1,958,801 47,814,339 2,422,309 60,291,275 Shares redeemed (4,438,054 ) (104,157,270 ) (5,783,826 ) (148,667,065 ) Net increase $ $ Alger Capital Appreciation Focus Fund Class A: Shares sold 548,914 $ 12,972,801 1,183,661 $ 26,976,396 Dividends reinvested 12,944 312,984 — — Shares redeemed (421,088 ) (9,676,773 ) (425,035 ) (10,098,497 ) Net increase $ $ Class C: Shares sold 136,413 $ 3,132,590 178,046 $ 4,152,257 Dividends reinvested 3,659 86,523 — — Shares redeemed (19,660 ) (435,191 ) (22,530 ) (519,786 ) Net increase $ $ Class I: Shares sold 294,002 $ 6,949,053 827,893 $ 19,755,163 Dividends reinvested 9,363 227,418 — — Shares redeemed (244,417 ) (5,664,668 ) (401,861 ) (9,321,977 ) Net increase $ $ Class Z: Shares sold 514,212 $ 12,301,091 119,545 $ 2,843,126 Dividends reinvested 4,919 120,412 — — Shares redeemed (178,321 ) (4,044,749 ) (25,582 ) (601,951 ) Net increase $ $ - 66 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2016 OCTOBER 31, 2015 SHARES AMOUNT SHARES AMOUNT Alger Mid Cap Growth Institutional Fund Class I: Shares sold 296,545 $ 6,295,942 902,649 $ 21,241,975 Shares redeemed (732,896 ) (15,482,065 ) (1,770,784 ) (41,417,306 ) Net decrease ) $ ) ) $ ) Class R: Shares sold 71,305 $ 1,419,481 203,467 $ 4,468,737 Shares redeemed (166,418 ) (3,310,765 ) (412,966 ) (8,989,356 ) Net decrease ) $ ) ) $ ) Alger Small Cap Growth Institutional Fund Class I: Shares sold 2,047,516 $ 32,789,211 2,831,473 $ 69,667,841 Dividends reinvested 7,154,149 109,458,479 4,775,991 111,758,197 Shares redeemed (8,614,942 ) (130,390,231 ) (15,587,700 ) (384,394,678 ) Net increase (decrease) $ ) $ ) Class R: Shares sold 123,639 $ 1,648,887 227,162 $ 5,071,784 Dividends reinvested 449,925 5,907,509 259,849 5,532,180 Shares redeemed (263,419 ) (3,806,110 ) (790,204 ) (17,568,320 ) Net increase (decrease) $ ) $ ) (b) Redemption Fee: Prior to March 1, 2015, the Alger Capital Appreciation Focus Fund imposed a 2.00% redemption fee on certain Class A and Class C Fund shares redeemed (including shares redeemed by exchange) within 30 days after such shares were acquired. Since March 1, 2015, the redemption fee is no longer imposed. During the year ended October 31, 2015, shares redeemed for the Class I shares of Alger Capital Appreciation Institutional Fund include redemption-in-kind transactions of 10,621,246 shares valued at $307,755,100. The Fund had realized gains on these transactions of $47,725,674. NOTE 7 — Income Tax Information: At October 31, 2015, the Funds, for federal income tax purposes, had capital loss carryforwards as set forth in the table below. These amounts may be applied against future net realized gains until the earlier of their utilization or expiration. Alger Capital Alger Capital Alger Mid Alger Small Appreciation Appreciation Focus Cap Growth Cap Growth Expiration Dates Institutional Fund Fund Institutional Fund Institutional Fund 2017 — — $ 280,123,926 — Total — — 280,123,926 — - 67 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Funds after October 31, 2011 will not be subject to expiration. In addition, losses incurred after October 31, 2011 must be utilized prior to the utilization of capital loss carryforwards above. During the year ended October 31, 2015 the Alger Capital Appreciation Focus Fund, and Alger Mid Cap Growth Institutional Fund utilized $2,828,765, and $5,674,132 of their capital loss carryforwards, respectively. The difference between book-basis and tax-basis unrealized appreciation (depreciation) is determined annually and is attributable primarily to the tax deferral of losses on wash sales, U.S. Internal Revenue Code Section 988 currency transactions, nondeductible expenses on dividends sold short, the tax treatment of partnerships investments, the realization of unrealized appreciation of passive foreign investment companies, and return of capital from real estate investment trust investments. NOTE 8 — Fair Value Measurements The following is a summary of the inputs used as of April 30, 2016 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 662,418,557 $ 662,366,201 — $ 52,356 Consumer Staples 300,285,195 300,285,195 — — Energy 57,544,439 57,544,439 — — Financials 56,872,951 56,872,951 — — Health Care 662,939,834 655,661,017 7,278,817 — Industrials 393,104,801 393,104,801 — — Information Technology 1,198,940,868 1,196,311,538 — 2,629,330 Materials 44,086,310 44,086,310 — — Telecommunication Services 69,508,988 69,508,988 — — TOTAL COMMON STOCKS $ MASTER LIMITED PARTNERSHIP Financials 26,152,021 26,152,021 — — PREFERRED STOCKS Consumer Discretionary 1,501,699 — — 1,501,699 Health Care 3,690,198 — — 3,690,198 Information Technology 12,120,328 — — 12,120,328 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 35,485,459 35,485,459 — — TOTAL INVESTMENTS IN SECURITIES $ - 68 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Appreciation Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 14,157,609 $ 14,157,609 — — Consumer Staples 2,575,472 2,575,472 — — Energy 1,032,431 1,032,431 — — Financials 1,167,923 1,167,923 — — Health Care 12,376,842 12,376,842 — — Industrials 5,824,323 5,824,323 — — Information Technology 26,065,189 26,065,189 — — Materials 471,188 471,188 — — Telecommunication Services 1,048,336 1,048,336 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 871,769 871,769 — — PREFERRED STOCKS Health Care 347,249 — — 347,249 REAL ESTATE INVESTMENT TRUST Financials 1,561,234 1,561,234 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Mid Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 30,658,256 $ 30,654,506 — $ 3,750 Consumer Staples 5,657,542 5,657,542 — — Energy 1,098,526 1,098,526 — — Financials 4,873,283 4,873,283 — — Health Care 16,243,445 16,243,445 — — Industrials 18,081,721 18,081,721 — — Information Technology 24,840,248 24,703,562 — 136,686 Materials 5,488,954 5,488,954 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Consumer Discretionary 93,157 — — 93,157 Health Care 1,469,572 — — 1,469,572 Information Technology 630,047 — — 630,047 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 3,731,781 3,731,781 — — SPECIAL PURPOSE VEHICLE Financials 240,362 — — 240,362 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 69 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 28,625,284 $ 28,625,284 — — Consumer Staples 4,242,082 4,242,082 — — Energy 3,738,767 3,738,767 — — Financials 11,557,277 11,557,277 — — Health Care 65,573,449 65,573,449 — — Industrials 24,384,247 24,384,247 — — Information Technology 75,410,118 75,410,118 — — Materials 7,140,649 7,140,649 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 2,557,000 — — 2,557,000 REAL ESTATE INVESTMENT TRUST Financials 7,141,931 7,141,931 — — RIGHTS Health Care — — —* —* SPECIAL PURPOSE VEHICLE Financials 775,134 — — 775,134 TOTAL INVESTMENTS IN SECURITIES $ $ — $ *Small Cap Growth Institutional Fund Rights are fair valued at zero as of April 30, 2016. FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Common Stocks Opening balance at November 1, 2015 $ 2,203,626 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 478,060 Purchases and sales – Purchases – Sales – Closing balance at April 30, 2016 2,681,686 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at April 30,2016 $ 478,060 - 70 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Preferred Stocks Opening balance at November 1, 2015 $ 15,625,491 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,686,734 Purchases and sales – Purchases – Sales – Closing balance at April 30, 2016 17,312,225 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at April 30,2016 $ 1,686,734 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Focus Fund Preferred Stocks Opening balance at November 1, 2015 $ 345,713 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,536 Purchases and sales – Purchases – Sales – Closing balance at April 30, 2016 347,249 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at April 30,2016 $ 1,536 - 71 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Common Stocks Opening balance at November 1, 2015 $ 115,585 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 24,851 Purchases and sales – Purchases – Sales – Closing balance at April 30, 2016 140,436 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at April 30,2016 $ 24,851 Alger Mid Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2015 $ 2,711,929 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (519,153 ) Purchases and sales – Purchases – Sales – Closing balance at April 30, 2016 2,192,776 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at April 30,2016 $ (519,153 ) Special Purpose Alger Mid Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2015 $ 240,362 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at April 30, 2016 240,362 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at April 30,2016 $ – - 72 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2015 $ 3,505,601 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (948,601 ) Purchases and sales – Purchases – Sales – Closing balance at April 30, 2016 2,557,000 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at April 30,2016 $ (948,601 ) Alger Small Cap Growth Institutional Fund Rights Opening balance at November 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at April 30, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at April 30,2016 $ — - 73 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Small Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2015 $ 775,134 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at April 30, 2016 775,134 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at April 30,2016 $ – The following table provides quantitative information about our Level 3 fair value measurements of our investments as of April 30, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobservable April 30, 2016 Methodology Input Input/Range Alger Capital Appreciation Institutional Fund Common Stocks $ 52,356 Income Discount Rate 40 % Approach Common Stocks 2,629,330 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 1,501,699 Income Discount Rate 40 % Approach Preferred Stocks 3,690,198 Discounted Discount Rate 20 % Cash Flow Preferred Stocks 12,120,328 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Alger Capital Appreciation Focus Fund Preferred Stocks $ 347,249 Discounted Discount Rate 28 % Cash Flow - 74 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Institutional Fund Common Stocks $ 3,751 Income Discount Rate 40 % Approach Common Stocks 136,686 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 93,156 Income Discount Rate 40 % Approach Preferred Stocks 250,783 Discounted Discount Rate 20 % Cash Flow Preferred Stocks 557,425 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Special Purpose Vehicle 240,362 Performance Market Multiple 4.38x-4.88x Multiple Methodology (xRevenue) Alger Small Cap Growth Institutional Fund Preferred Stocks 1,965,265 Discounted Discount Rate 20-28 % Cash Flow Preferred Stocks 591,735 Discounted Discount Rate 20.7 % Cash Flow Weight 40 % Liquidation Estimated Recover NA Analysis Levels Weight 60 % Special Purpose Vehicle 775,134 Performance Market Multiple 4.38x-4.88x Multiple Methodology (xRevenue) The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On April 30, 2016, there were no transfers of securities between Level 1 and Level 2. Certain of the Funds’ assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of April 30, 2016, such assets are categorized within the disclosure hierarchy as follows: - 75 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Institutional Fund $ 133,799,720 $ — $ 133,799,720 — Alger Capital Appreciation Focus Fund 3,324,233 — 3,324,233 — Alger Mid Cap Growth Institutional Fund 569,694 — 569,694 — Alger Small Cap Growth Institutional Fund 7,319,034 — 7,319,034 — NOTE 9 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options— The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the six months ended April 30, 2016, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no open derivative instruments as of April 30, 2016. NOTE 10 — Principal Risks: As of April 30, 2016, the Funds invested a significant portion of its assets in securities in the consumer discretionary, health care and information technology sectors. Changes in - 76 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) economic conditions affecting such sectors would have a greater impact on the Funds and could affect the value, income and/or liquidity of positions in such securities. In the normal course of business, the Funds invest in securities and enter into transactions where risks exist due to fluctuations in the market (market risk) or failure of the issuer of a security to meet all its obligations (issuer credit risk). The value of securities held by the Funds may decline in response to certain events, including those directly involving the issuers whose securities are owned by the Funds; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency and interest rate and price fluctuations. Similar to issuer credit risk, the Funds may be exposed to counterparty credit risk, or the risk that an entity with which the Funds have unsettled or open transactions may fail to or be unable to perform on its commitments. The Funds manage counterparty credit risk by entering into transactions only with counterparties that they believe have the financial resources to honor their obligations and by monitoring the financial stability of those counterparties. Financial assets, which potentially expose the Funds to market, issuer and counterparty credit risks, consist principally of financial instruments and receivables due from counterparties. The extent of the Funds’ exposure to market, issuer and counterparty credit risks with respect to these financial assets is generally approximated by its value recorded in the Statement of Assets and Liabilities, less any collateral held by the Funds. NOTE 11 — Affiliated Securities: The issuers of the securities listed below are deemed to be affiliates of the Funds because the Funds or their affiliates owned 5% or more of the issuer’s voting securities during all or part of the six months ended April 30, 2016. Purchase and sale transactions and dividend income earned during the period were as follows: Shares/Par Shares/Par at at Realized Value at October 31, Purchases/ Sales/ April Dividend Gain April Security Conversion Conversion 30, 2016 Income (Loss) 30, 2016 Alger Capital Appreciation Institutional Fund Common Stocks Choicestream, Inc.* 124,658 – – 124,658 – – $ 52,356 Preferred Stocks Choicestream, Inc.* 3,575,473 – – 3,575,473 – – 1,501,699 Alger Capital Appreciation Focus Fund Preferred Stocks Prosetta Biosciences, Inc.* 76,825 – – 76,825 – – 347,249 - 77 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Shares/Par Shares/Par at at Realized Value at October 31, Purchases/ Sales/ April Dividend Gain April Security Conversion Conversion 30, 2016 Income (Loss) 30, 2016 Alger Mid Cap Growth Institutional Fund Common Stocks Choicestream, Inc.* 8,930 – – 8,930 – – $ 3,750 Preferred Stocks Choicestream, Inc.* 221,801 – – 221,801 – – 93,157 Prosetta Biosciences, Inc.* 166,009 – – 166,009 – – 750,361 Tolero Pharmaceuticals, Inc.* 354,870 – – 354,870 – – 468,428 Alger Small Cap Growth Institutional Fund Preferred Stocks Prosetta Biosciences, Inc.* 133,263 – – 133,263 – – 602,349 Tolero Pharmaceuticals, Inc.* 448,284 – – 448,284 – – 591,735 * Non-income producing security. NOTE 12 — Subsequent Events: Management of each Fund has evaluated events that have occurred subsequent to April 30, 2016 through the issuance date of the Financial Statements. No such events have been identified which require recognition and/or disclosure. - 78 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) Shareholder Expense Example As a shareholder of a Fund, you incur two types of costs: transaction costs, if applicable, including sales charges (loads) and redemption fees; and ongoing costs, including management fees, distribution (12b-1) fees, if applicable, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested at the beginning of the six-month period starting November 1, 2015 and ending April 30, 2016. Actual Expenses The first line for each class of shares in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you would have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid during the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line for each class of shares in the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios for each class of shares and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads) and redemption fees. Therefore, the second line under each class of shares in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. - 79 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Beginning Ending Paid During For the Account Account the Six Months Six Months Value Value Ended Ended November 1, 2015 April 30, 2016 April 30, 2016 (a) April 30, 2016 (b) Alger Capital Appreciation Institutional Fund Class I Actual $ 1,000.00 $ 958.80 $ 5.50 1.13 % Hypothetical (c) 1,000.00 1,019.24 5.67 1.13 Class R Actual 1,000.00 956.19 7.83 1.61 Hypothetical (c) 1,000.00 1,016.86 8.07 1.61 Alger Capital Appreciation Focus Fund Class A Actual $ 1,000.00 $ 956.65 $ 5.98 1.24 % Hypothetical (c) 1,000.00 1,018.75 6.17 1.24 Class C Actual 1,000.00 953.57 9.52 1.97 Hypothetical (c) 1,000.00 1,015.12 9.82 1.97 Class I Actual 1,000.00 957.25 5.60 1.15 Hypothetical (c) 1,000.00 1,019.14 5.77 1.15 Class Z Actual 1,000.00 958.39 4.33 0.90 Hypothetical (c) 1,000.00 1,020.44 4.47 0.90 Alger Mid Cap Growth Institutional Fund Class I Actual $ 1,000.00 $ 938.78 $ 5.98 1.24 % Hypothetical (c) 1,000.00 1,018.70 6.22 1.24 Class R Actual 1,000.00 936.10 8.71 1.80 Hypothetical (c) 1,000.00 1,015.86 9.07 1.80 Alger Small Cap Growth Institutional Fund Class I Actual $ 1,000.00 $ 904.60 $ 6.01 1.26 % Hypothetical (c) 1,000.00 1,018.55 6.37 1.26 Class R Actual 1,000.00 902.62 8.47 1.78 Hypothetical (c) 1,000.00 1,015.96 8.97 1.78 (a) Expenses are equal to the annualized expense ratio of the respective share class, multiplied by the average account value over the period, multiple by 182 /366 (to reflect the one-half year period). (b) Annualized. (c) 5% annual return before expenses. - 80 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Privacy Policy U.S. Consumer Privacy Notice Rev. 01/2015 3/30/15 FACTS WHAT DOES ALGER DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us. This information can include: • Social Security number and • Account balances and • Transaction history and • Purchase history and • Assets When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share personal information to run their everyday business. In the section below, we list the reasons financial companies can share personal information; the reasons Alger chooses to share; and whether you can limit this sharing. Reasons we can share your personal Does Can you limit information Alger share? this sharing? For our everyday business purposes — Yes No such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus For our marketing purposes — to offer our Yes No products and services to you For joint marketing with other financial No We don’t share companies For our affiliates’ everyday business Yes No purposes — information about your transactions and experiences For our affiliates’ everyday business No We don’t share purposes — information about your creditworthiness For nonaffiliates to market to you No We don’t share Questions? Call 1-800-342-2186 - 81 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Who we are Who is providing this notice? Alger includes Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. What we do How does Alger To protect your personal information from unauthorized protect my personal access and use, we use security measures that comply information? with federal law. These measures include computer safeguards and secured files and buildings. How does Alger We collect your personal information, for example, collect my personal when you: information? • Open an account or • Make deposits or withdrawals from your account or • Provide account information or • Pay us by check. Why can’t I limit all sharing? Federal law gives you the right to limit only • sharing for affiliates’ everyday business purposes information about your credit worthiness • affiliates from using your information to market to you • sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial and nonfinancial companies. • Our affiliates include Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. Nonaffiliates Companies not related by common ownership or control. They can be financial and nonfinancial companies. Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. Other important information - 82 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Proxy Voting Policies A description of the policies and procedures the Trust uses to determine how to vote proxies relating to portfolio securities and information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 are available, without charge, by calling (800) 992-3863 or online on the Funds’ website at www.alger.com or on the SEC’s website at www.sec.gov. Fund Holdings The Board of Trustees has adopted policies and procedures relating to disclosure of the Funds’ portfolio securities. These policies and procedures recognize that there may be legitimate business reasons for holdings to be disclosed and seek to balance those interests to protect the proprietary nature of the trading strategies and implementation thereof by the Funds. Generally, the policies prohibit the release of information concerning portfolio holdings which have not previously been made public to individual investors, institutional investors, intermediaries that distribute the Funds’ shares and other parties which are not employed by the Manager or its affiliates except when the legitimate business purposes for selective disclosure and other conditions (designed to protect the Funds) are acceptable. The Funds make their full holdings available semi-annually in shareholder reports filed on Form N-CSR and after the first and third fiscal quarters in regulatory filings on Form N-Q. These shareholder reports and regulatory filings are filed with the SEC, as required by federal securities laws, and are generally available within sixty (60) days of the end of the Funds’ fiscal quarter. The Funds’ Forms N-Q are available online on the SEC’s website at www. sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information regarding the operation of the SEC’s Public Reference Room may be obtained by calling 1-800-SEC-0330. In addition, the Funds make publicly available their respective month-end top 10 holdings with a 15 day lag and their month-end full portfolios with a 60 day lag on their website www. alger.com and through other marketing communications (including printed advertising/ sales literature and/or shareholder telephone customer service centers). No compensation or other consideration is received for the non-public disclosure of portfolio holdings information. In accordance with the foregoing, the Funds provide portfolio holdings information to service providers who provide necessary or beneficial services when such service providers need access to this information in the performance of their services and are subject to duties of confidentiality (1) imposed by law, including a duty not to trade on non-public information, and/or (2) pursuant to an agreement that confidential information is not to be disclosed or used (including trading on such information) other than as required by law. From time to time, the Funds will communicate with these service providers to confirm that they understand the Funds’ policies and procedures regarding such disclosure. This agreement must be approved by the Funds’ Chief Compliance Officer, President or Secretary. - 83 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) The Board of Trustees periodically reviews a report disclosing the third parties to whom each Fund’s holdings information has been disclosed and the purpose for such disclosure, and it considers whether or not the release of information to such third parties is in the best interest of the Fund and its shareholders. In addition to material the Funds routinely provide to shareholders, the Manager may, upon request, make additional statistical information available regarding the Funds. Such information will include, but not be limited to, relative weightings and characteristics of a Fund portfolios versus its peers or an index (such as P/E ratio, alpha, beta, capture ratio, standard deviation, EPS forecasts, Sharpe ratio, information ratio, R-squared, and market cap analysis), security specific impact on overall portfolio performance month-end top ten contributors to and detractors from performance, breakdown of High Unit Volume Growth holdings vs. Positive Lifecycle Change holdings, portfolio turnover, and requests of a similar nature. Please contact the Funds at (800) 992-3863 to obtain such information. - 84 - THE ALGER INSTITUTIONAL FUNDS 360 Park Avenue South New York, NY 10010 (800) 992-3863 www.alger.com Investment Manager Fred Alger Management, Inc. 360 Park Avenue South New York, NY 10010 Distributor Fred Alger & Company, Incorporated 360 Park Avenue South New York, NY 10010 Transfer Agent and Dividend Disbursing Agent State Street Bank and Trust Company c/o Boston Financial Data Services, Inc. P.O. Box 8480 Boston, MA 02266-8480 Custodian Brown Brothers Harriman & Company 50 Post Office Square Boston, MA 02110 This report is submitted for the general information of the shareholders of The Alger Institutional Funds. It is not authorized for distribution to prospective investors unless accompanied by an effective Prospectus for the Trust, which contains information concerning the Trust’s investment policies, fees and expenses as well as other pertinent information. - 85 - ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Not applicable. ITEM 11. CONTROLS AND PROCEDURES. (a) The Registrants principal executive officer and principal financial officer have concluded that the Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this document. (b) No changes in the Registrants internal control over financial reporting occurred during the Registrants second fiscal quarter of the period covered by this report that materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. ITEM 12. EXHIBITS. (a) (1) Not applicable (a) (2) Certifications of principal executive officer and principal financial officer as required by rule 30a- 2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT (a) (3) Not applicable (b) Certifications of principal executive officer and principal financial officer as required by rule 30a-2(b) under the Investment Company Act of 1940 are attached as Exhibit 99.906CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Institutional Funds By: /s/Hal Liebes Hal Liebes President Date: June 24, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Hal Liebes Hal Liebes President Date: June 24, 2016 By: /s/Michael D. Martins Michael D. Martins Treasurer Date: June 24, 2016
